Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 1 of 92

y )
Eo
SM

‘ee Aye CO Roy .
COMPLAINT OF DISCRIMI IY 0p, EEOC Complaint No.

The Privacy Act of 1974 affects.this form. C @ 7 ;
See Privacy Act Statement before completing this forint 1, CCRD Complaint No.
CEL) E2000007763
COLORADO CIVIL RIGHTS DIVISQN AND EEOC
™

 

 

 

 

 

 

Name (Complainant) (Area Code) Telephone
Suzarah Dorleus (407) 755-7649
Street Address City, State, and Zip Code County
9888 E. Vassar Drive Denver, CO 80231 Denver

 

The Employer, Labor Organization, Employment Agency, Apprenticeship Committee, State or Local
Government Agency who discriminated against me is:

 

 

 

Name _ (Respondent) Number of Employees (Area Code) Telephone
Comcast Cable 15+ (303) 892-1111
Communications, LLC

Street Address City, State, and Zip Code County
7250 S. Havana Street Centennial, CO 80112 Arapahoe
Discrimination Based on: Date Most Recent Discrimination Occurred:
Disability (Physical + Mental); Retaliation December 17, 2019

 

I. Jurisdiction: The Colorado Civil Rights Division has jurisdiction over the subject matter of this
charge and the named Respondent, pursuant to the provisions of the Colorado Revised Statutes
(C.R.S. 1973, 24-34-301, et. seg.), as reenacted.

II. Personal Harm: On or about October 14, 2019, and thereafter, I was harassed and refused a
reasonable accommodation based on my disability (arm impairment; bipolar disorder; anxiety).
On or about December 17, 2019, I was discharged based on my protected class and/or in retaliation
for engaging in protected activity.

Ill, Respondent’s Position: Unknown.

IV. Discrimination Statement: I believe I was unlawfully discriminated against because: of my
protected class and/or in retaliation for engaging in protected activity in violation of the Colorado
Anti-Discrimination Act (CADA). 1.) I began employment with the Respondent on or about
September 26, 2019, I performed my job duties satisfactorily at all times, and my most recent job
title was Customer Care Representative. 2.) On or about October 14, 2019, the Respondent
provided me with disability accommodation request procedures and instructed that I was to enter
the request through a third-party company, Sedgwick. 3.) On or about October 22, 2019, I engaged
in protected activity when I submitted my accommodation requests via Sedgwick, as instructed by
the Respondent. 4.) Thereafter, while my accommodation requests were pending approval, I was
harassed by my Trainer, Dawna Williams (“Williams”), including when she would: (i) discuss my
medical issues with other coworkers; (ii) complain that I was taking too many days off from work,
even though my time-off was approved by the Respondent; and (iii) make rude comments about
the way that I have to put my jacket on, which is the result of my physical impairment. 5.) On or
about November 21, 2019, I engaged in protected activity when I filed a complaint with the
Respondent regarding William’s harassment. 6.) On or about December 11, 2019, I was in a
meeting with Supervisor, Rob Albers (“Albers”), who warned me that I was “on thin ice,” which I
believe was in retaliation as Albers and Williams were close friends. 7.) On or about December 16,
2019, I missed work as I had to seek urgent medical treatment for a viral infection. 8.) On-or about
December 17, 2019, I was discharged, purportedly due to attendance violations. 9.) Prior to my
discharge, the Respondent had assured me that once Sedgwick approved my accommodation

 

 

 
 

Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 2 of 92

 

requests, any attendance issues or violations that I had experienced would be resolved; however,
my accommodation requests submitted through Sedgwick were never approved prior to my
discharge. 10.) I believe that ] was discriminated against based on my protected class and/or in
retaliation for engaging in protected activity.

V. WHEREFORE: The Complainant prays that the Colorado Civil Rights Division grant such relief
as may exist within the Division’s power and which the Division may deem necessary and proper.

I want this charge filed with both the Equal Employment Opportunity Commission and the State or local agency, if

any. I will advise the agency if I change my address or telephone number, and I will cooperate fully with them in the
processing of my charge in accordance with their procedures.

I declare under penalty of perjury that the foregoing is true and correct.

 

 

 

Date Charging Party/Complainant (Signature)

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 3 of 92

SP COLORADO
‘, Sy Department of
a Regulatory Agencies

Colorado Civil Rights Division

Charge No. E2000007763
Suzarah Dorleus
9888 E Vassar Drive
Denver, CO 80231

Complainant
Comcast Business
7250 S Havana Street
Centennial, CO 80112 Respondent
DETERMINATION
Jurisdiction

Under the authority vested in me by C.R.S. 24-34-306(2), | conclude from our
investigation that there is insufficient evidence to support the Complainant’s claims of
discrimination. As such, a No Probable Cause determination is hereby issued.

The Respondent is an employer within the meaning of C.R.S. 24-34-401(3), as re-
enacted, and the timeliness and all other jurisdictional requirements pursuant to Title
24, Article 34, Parts 3 and 4 have been met.

The Respondent is one of the nation’s largest video, high-speed internet, and phone
providers to residential and business customers. The Respondent operates within the
State of Colorado, and employs more than 15 people. The Complainant began work on
or about October 7, 2019, as a Customer Accountant Executive at the Respondent’s
Customer Service Call center.

Allegations and Defenses

The Complainant alleges that on or about October 14, 2019, she was harassed and
refused a reasonable accommodation based on her disability (arm impairment; bipolar
disorder; anxiety). On or about December 17, 2019, she was discharged based on her
protected class and/or in retaliation for engaging in protected activity.

The Respondent denies the Complainant’s allegations of discrimination and retaliation
and avers that they went to great lengths to accommodate her accommodation
requests. The Respondent also states that the Complainant was discharged for
legitimate business reasons, namely, her numerous absences during her training period
and in violation of their attendance policies.
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 4 of 92

Relevant Policies and Comparative Data

The Respondent maintains an Equal Employment Opportunity (“EEO”) policy, which
states:

[The Respondent’s] policy is to provide equal employment opportunities
to, and prohibit discrimination against, all applicants and employees
without regard to race, color, religion, creed, gender, gender identity or
expression, transgender status for those who are transitioning or have
transitioned, age, national origin or ancestry, ethnicity, citizenship or
immigration status, disability, sex, sexual orientation, marital status,
pregnancy, veteran status, membership in the uniformed services, genetic
information, or any other basis protected by applicable law (“protected
characteristics”), which protections shall also cover the perception that
an individual has a protected characteristic or associates with a person
who has or is perceived as having a protected characteristic, to the extent
required by law. This policy of equal opportunity covers all aspects of the
employment relationship, including the application and hiring process,
corrective action, promotion and transfer, selection for training
opportunities, compensation, termination and the application of service,
retirement and employee benefit plan policies. Consistent with this
policy, [the Respondent] is committed to making employment decisions
based on merit, qualifications, business needs, and other job-related
criteria without regard to an individual’s actual or perceived protected
characteristic(s). Any complaint or concern about a possible violation of
this policy should be reported to Human Resources and/or through one of
the channels identified in the Open Door Policy (which includes avenues
for anonymous reporting). Complaints will be promptly reviewed and, if
appropriate, investigated. Complaints brought under this policy are
covered by the company’s Anti-Retaliation Policy.

The Respondent maintains a Harassment policy. This policy states:

[The Respondent] is strongly committed to providing a work environment
in which all individuals are treated with respect and dignity. Each
individual has the right to work in an environment free of sexual
harassment and other forms of unlawful harassment. Accordingly, [the
Respondent] prohibits the harassment of its employees by other
employees, managers, vendors, contractors, customers, and other third
parties doing business with the company based on any protected
characteristic (as defined in our EEO policy), including the perception that
an individual has a protected characteristic or is associated with a person
who has or is perceived as having a protected characteristic. Harassment
in violation of this policy may exist when an individual is subjected to
unwelcome conduct, whether verbal, physical or visual, based on an

2
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 5 of 92

actual, perceived or associational protected characteristic, and the
conduct has the effect of unreasonably interfering with the individual’s
job performance or creating an intimidating, hostile or offensive work
environment, is made either explicitly or implicitly a term or condition of
employment, or where submission to such conduct is used as the basis for
an employment decision. [The Respondent’s] policy against harassment
applies even when the underlying behavior is inappropriate or disruptive
in the workplace, but does not rise to the level of harassment under the
law. Behavior in violation of this policy may include: making epithets,
slurs, ridiculing comments, or statements that reflect negative
stereotyping; engaging in threatening, intimidating or hostile acts based
on a protected characteristic; and/or displaying or transmitting written
or graphic materials that denigrate or show hostility or aversion toward
an individual or group (including through email or any electronic form)
based on a protected characteristic. In addition to the types of behavior
listed above, inappropriate or harassing behavior of a sexual nature in
Violation of this policy may also include: making unwanted sexual
advances; engaging in unwelcome visual, verbal, or physical conduct of a
sexual nature, including touching, leering or making sexual gestures;
requesting sexual favors; conditioning employment, a tangible job
benefit, or an employment decision on submission to a sexual advance or
favor; threatening or engaging in retaliation after a negative response to
a sexual advance or request for sexual favors; asking out an individual
when it is clear or after it becomes clear that the overture is unwelcome;
making sexually suggestive jokes, derogatory or sexually degrading
comments, or comments about an individual’s body or appearance;
composing or transmitting sexually suggestive jokes, drawings, letters, or
notes, whether by hand, electronically or otherwise; or displaying sexually
suggestive objects, pictures, magazines, cartoons, posters, or other
materials anywhere in the work place, including on a computer or other
mobile device...

The Respondent maintains a Reasonable Accommodation Policy. This policy states:

At times, qualified individuals with disabilities may need a reasonable
accommodation in order to perform the essential functions of their
position. [The Respondent] is ready and willing to discuss requests for
reasonable accommodations that will enable an employee to perform
his/her essential job functions. There are many forms of assistance that
may be available to employees who may have such a need due to a
disability. [The Respondent’s] practice is to engage in an interactive
dialogue with an employee requiring assistance (and/or the employee’s
health care provider, as permitted by applicable law) in order to
determine if and what kind of accommodation is needed. If you need an
accommodation, please contact either your Human Resources
Representative or Sedgwick (Comcast’s third party accommodations

3
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 6 of 92

request administrator) at 855-473-7830 to initiate the interactive dialogue
.. Any complaint or concern about a possible violation of this policy should
be reported to Human Resources and/or through one of the channels
identified in the Open Door Policy (which includes avenues for anonymous
reporting). Complaints will be promptly reviewed and, if appropriate,
investigated. Complaints brought under this policy are covered by the
company’s Anti-Retaliation Policy.

The Respondent maintains an Anti-Retaliation policy. This policy states:

[The Respondent] strictly prohibits any form of retaliation against an
employee who in good faith makes a complaint, raises a concern, provides
information or otherwise assists in an investigation or proceeding
regarding any conduct that he or she reasonably believes to be in violation
of [the Respondent’s] Code of Conduct or policies (including, without
limitation, the EEO Policy, Harassment Policy or Reasonable
Accommodation Policy), or applicable laws, regulations or contracts. [The
Respondent] prohibits employees from being retaliated against even if
their underlying complaint is eventually unsubstantiated, unless the
employee knowingly made a maliciously false allegation, knowingly
provided maliciously false or misleading information in the course of an
investigation, or otherwise acted in bad faith. This policy is designed to
ensure that all employees feel comfortable speaking up when they see or
suspect unlawful or unethical conduct (and/or when they participate in
an investigation relating to such concerns) without fear of retaliation. No
employee should be discharged, demoted, suspended, threatened,
harassed, intimidated, coerced, or retaliated against in any other manner
as a result of his or her making a good faith complaint (or assisting in good
faith in the handling or investigation of a complaint).

The Complainant signed paperwork indicating that she received the Respondent’s
Employee Handbook on or about November 14, 2019.

The Respondent’s National Call Center has its own Attendance Policy. For new hires,
the policy is strict. During the first 90 days of employment the attendance policy is as
follows:

Reliable attendance is especially crucial during your new hire introductory
period, and therefore, more heightened standards for attendance apply.
During this time, you will participate in a comprehensive training program
to learn about the tools and resources needed to do your job. You will
meet regularly with your leader to discuss attendance, conduct, and
performance. The expectation is that you will be at work on time each
day of your introductory period. During the training and nesting periods,
those using the On-Track performance management program (if
applicable to your function) or another performance management system

4
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 7 of 92

will receive corrective action issued as an Unscheduled Absence Points
(UAPs). Agents receive UAPs for a number of reasons: arriving late,
departing early, unscheduled absences, no call no shows, and pattern
behavior. Please see below for the associated number of UAPs for the new
hire introductory period: « 1 UAP = Written Warning e 2 UAPs = Final
Written Warning e 3 UAPs = Termination. Leaders will partner with Human
Resources (HR) when needed. Corrective action for attendance may be
expedited if patterns of unacceptable attendance occur.

During the relevant time period, the Respondent employed 425 employees in the
Complainant’s Department. The Respondent reports that they do not track the
disability status of their employees. Also, the Respondent does not maintain data on
the number of disability accommodation requests made or granted. During the relevant
period, 37 employees were terminated by the Respondent and 16 of those employees
were terminated for attendance issues.

There were two complaints made against the same person that the Complainant alleges
harassed her, Dawna Williams (“Williams”) (disability status unknown). In or about
February 2018, one employee complained that Williams referred to herself as “Big D”
and commented that the nickname was funny because it referred to genitalia. Comcast
interviewed Williams and other employees, and concluded that Williams referred to
herself as “Big D,” but did not correlate the name to genitalia. This employee also
complained that Williams was perceived as “pushy and confrontational.” Two other
employees shared this sentiment, and Williams was coached on improving her
communication style to avoid this perception. In or about July 2018, another employee
complained that when she informed Williams that she was having difficulty following
trainings due to her ADHD, Williams responded by changing the subject and criticizing
other employees for using their cell phones during trainings. This employee also
complained that Williams made fun of certain class members when they did not
understand the trainings. The Respondent coached Williams that her training style was
perceived by some employees to be too informal and that she should refrain from
speaking negatively about employees with their peers.

Legal Framework

In general, a burden-shifting framework of proof applies in discrimination cases, which
requires both the Complainant and the Respondent to prove specific elements of each
claim. If the Complainant meets the burden of proving the initial elements of a
claim (“prima facie case”), then the burden shifts to the Respondent to justify the
action challenged by the Complainant. If the Respondent is able to provide a legitimate,
non-discriminatory reason for the action taken, the burden shifts back to the
Complainant to prove that the reason asserted by the Respondent is merely a pretext
or cover-up for discrimination. Colorado Civil Rights Commission v. Big O Tires, Inc.,
940 P.2d 397 (Colo. 1997); Ahmad Bodaghi and State Board of Personnel, State of
Colorado v. Department of Natural Resources, 995 P.2d 288 (Colo. 2000).

5
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 8 of 92

Analysis
Disability discrimination: § 24-34-402(1)(a) (accommodation is not at issue)

1. The Complainant is a person with a disability, meaning they:

a. Have a physical or mental impairment that substantially limits one or
more major life activities, has a record of a disability or is regarded as having a
disability.

i. physical or mental impairment is broadly interpreted and includes a
physiological disorder or condition, cosmetic disfigurement or

anatomical loss affecting one or more body systems, such as
neurological, musculoskeletal, special sense organs, respiratory, speech
organs, cardiovascular, reproductive, digestive, genito-urinary, hemic,
lymphatic, skin, endocrine, or any mental or psychological disorder, such
as an intellectual disability, traumatic brain injury, emotional or mental
illness, and specific learning disabilities.

ii. substantial limitation means that the physical or mental impairment
limits a major life activity to a significant degree. Factors to consider
include: nature and severity of impairment, duration of impairment, and
actual or expected permanent or long-term impact of impairment; an
impairment that is episodic or in remission is a disability if it would
substantially limit a major life activity when active; determination shall
be made without regard to the ameliorative effects of mitigating
measures.

iii. major life activity includes functions that are of central importance
to daily life, such as caring for oneself, performing manual tasks,
walking, seeing, hearing, speaking, breathing, learning, reading,
concentrating and working; also includes the operation of major bodily
functions such as functions of the immune system, normal cell growth,
digestive, bowel, bladder, neurological, brain, respiratory, circulatory,
endocrine and reproductive functions.

iv. has a record of a disability, means there is a history of a substantially
limiting impairment, regardless of whether they are limited in
performance of one or more major life activities.

v. are regarded as having an impairment, means the person is treated as
having a physical or mental impairment that substantially limits one or
more major life activities, regardless of whether the person has such an
impairment.

2. The Respondent knew or should have known that the Complainant is a person
with a disability.
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 9 of 92

3. The Complainant could perform the essential functions of the job, with or
without an accommodation;

4. The Complainant suffered an adverse employment action (discharge, demotion,
suspension, failure to hire, failure to promote, etc.); and

5. The circumstances give rise to an inference of unlawful discrimination.

The Complainant provided sufficient documentation to the Division to support that she
has a disability (arm impairment) which substantially limits one or more major life
activities. On or about December 12, 2019, Sedgewick, the third-party contractor that
assists the Respondent with requests for accommodation, approved the Complainant’s
request for accommodation. The Complainant was approved for “intermittent medical
leave of absence of 4 occurrences per month with each occurrence lasting up to 1 day:
12/03/2019-5/31/2019.” The Respondent was made aware that the Complainant’s
request was approved.

The Complainant is regarded as having this disability and this disability substantially
limits her in the performance of a major life activity. The Complainant did not provide
documentation as to her mental health conditions. After interviewing the Complainant,
she explained that her arm impairment was the only disability at issue in this case.
Based on the foregoing, the Complainant is a member of the protected class, disability
as to her arm impairment.

Harassment § 24-34-402(1)(a) Hostile Work Environment by a coworker/ non-employee
or by a supervisor that does not culminate in a tangible employment action:

1. The Complainant belongs to a protected class;
2. The Complainant was subjected to adverse treatment based on the
protected class;
a. the treatment was unwanted or unwelcome;
b. the treatment was subjectively and objectively unreasonable;
and
c. the treatment was severe or pervasive.
3. The treatment had the purpose or effect of creating a hostile,
intimidating, or offensive work environment.
4, The Respondent is liable unless it establishes an affirmative defense that:
a. The Respondent exercised reasonable care to prevent and
promptly correct the harassment; or
b. The Complainant failed to take advantage of any preventative or

corrective opportunities provided by the Respondent.

The Complainant belongs to a protected class based on her disability. The Complainant
alleges that she was subjected to harassment by Williams. The Complainant reports
that Williams discussed her medical issues with coworkers, complained that she was
taking too many days off even though her time off was approved by the Respondent,

7
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 10 of 92

and made rude comments about the way that the Complainant has to put her jacket on
as a result of her physical impairment. The Complainant also filed a complaint about
Williams with the Respondent, where she also stated that Williams had touched her
knee to feel the fabric on her pants. The Respondent assigned an Employee Relations
Advisor who investigated the complaint. The investigator found that:

Ms. Williams did not make any public comments about [the Complainant’s]
medical condition. However, she did ask [the Complainant] if she would
be present for key training sessions given her many absences. While Ms.
Williams was aware that [the Complainant] was working with Sedgwick on
accommodation requests, she was not aware of [the Complainant’s]
underlying medical condition(s). Ms. Williams touched [the
Complainant’s] knee because she thought the fabric was unique and
“cool.” Ms. Williams asked [the Complainant] about the manner in which
she stepped into her zipped jacket, but the comment was not made
maliciously. To the contrary, [the Investigator] confirmed that Ms.
Williams made the comment out of concern because it appeared that [the
Complainant] was going to step over her jacket.

The investigator also found instances where Williams had been ‘too casual’ in her
communication with other employees. As a result, it was recommended that Williams
receive a coaching regarding communication and establishing professional boundaries,
which she did.

The Division interviewed the Complainant’s Direct Supervisor, Zach Kelsay (“Kelsay”)
(disability status unknown). He observed the Complainant and Williams interact as he
sat in on the training class most of the time. He reports it was a small environment and
there were only four employees in the class. Kelsay observed Williams asking the
Complainant about her absence one time and the Complainant was the only other
trainee in the room at that time. Kelsay also observed the incident with the
Complainant stepping into her coat. He described Williams as expressing concern for
the Complainant by saying “are you ok?” and “is your jacket broken?” The Complainant
responded, “if my arm worked | wouldn’t have this issue.” After this comment, Kelsay
observed Williams to be embarrassed and apologize.

The Complainant did not believe that the Respondent thoroughly investigated her
complaint as they did not make her an active part of the investigation. She insists
that Williams made several comments about her medical condition in front of the
training group. Specifically, the Complainant said in her interview with the Division
that Williams made “a big show of it (her medical condition) during a breaks and
would not wait till others were out of the room and it made her feel like a freak.”
The Complainant also said that Williams “asked her about her arm. Williams would
gesture at her own arm thinking she was being discreet but she was not discreet at
all.” With regard to the coat incident, the Complainant also explained that, “after
being informed of why she was dressing herself this way, Ms. Williams proceeded to
state ‘Well, I've never had to put my jacket on that way.’” The Complainant informed
the Division in her rebuttal that Williams knew about her underlying condition

8
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 11 of 92

because the Complainant “explained to Ms. Williams on several occasions that she
suffered a birth injury which led her to become the way she is now in hopes that Ms.
Williams will understand that she is not lazy and might do things differently than the
rest of the class.” The Complainant also felt that, “at no point is it acceptable for a
trainer to touch one of his/her trainees, no matter how ‘cool’ the pattern or fabric of
their pants are.” Finally, the Complainant stated, “It is inconceivable to think that a
trainer with a history of being ‘too casual’ and/or harassing her trainees is still
allowed to be in charge of establishing the professional tone of the company.”

To establish a harassment claim, the Complaint must show that the conduct was
unwanted or unwelcome, objectively and subjectively unreasonable, severe or
pervasive, and that it had the effect of creating a hostile, intimidating or offensive
work environment. The Complainant did not provide sufficient evidence to meet her
burden. Additionally, while the Complainant may have felt this treatment was
unwanted and unwelcome and that it created a hostile work environment for her, the
Respondent took measures to address the Complainant’s concerns. Thus, the
Complainant has not shown that the alleged adverse treatment was based on her
protected class.

Failure to Accommodate a Disability: § 24-34-402(1)(a)

1. The Complainant is a person with a disability or a record of a disability;
2. The Complainant is otherwise qualified for the position;
3. The Complainant requested a plausibly reasonable accommodation; and
4, The Respondent refused to provide the accommodation.

If the Complainant establishes a prima facie case, the burden of
production shifts to the Respondent to either:

1. Rebut one or more elements of the Complainant’s prima facie case;
or

2. Establish that the requested accommodation poses an undue
hardship or a direct threat.

If the Respondent meets this burden, the Complainant must produce
evidence of his or her individual capabilities and suggestions for
possible accommodations to rebut the Respondent’s evidence, as the
Complainant ultimately has the burden of proof of discrimination.

The Complainant is a person with a disability and is otherwise qualified for her
position as a Customer Account Executive. The Complainant explained in her
interview with the Division that during her first week working for the Respondent,
new employees were encouraged to look through the “portal” and learn about
the benefits the Respondent provides. She found a link about ergonomics and that
the Respondent would send someone to assess what tools she would need to work

9
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 12 of 92

more comfortably. The Complainant stated that Human Resources (HR)
Representative, Jennifer Reed (“Reed”) (disability status unknown), reached out
to her to let the Complainant know that she could request an accommodation
which would allow her to take four days off per month, even during training,
provided that she worked with her doctor and completed the forms required by
Sedgewick who handled these requests. The Complainant did so. She reports that
in her first attempt, her doctor did not submit the correct forms so she had to
open another case and submit the correct forms. On or about December 12, 2019,
she received a letter indicating that her accommodation request had been
approved. As her request was approved by Sedgewick, her request was a plausibly
reasonable accommodation. The Complainant had been taking off “ADA days”
while she waited for her request to be approved. Once the approval came in, the
Respondent credited these absences and waived any pending disciplinary action.
Thus, the Respondent did not refuse to provide the accommodation requested by
the Complainant. The Complainant believes she was denied accommodation as
she was ultimately fired due to her attendance. This argument will be discussed
further under the next section.

Discharge: § 24-34-402(1)(a)

The Complainant belongs to a protected class;

The Complainant was satisfactorily performing the job at issue;

The Complainant was discharged; and,

The circumstances give rise to an inference of unlawful discrimination.

AwNo

The Complainant belongs to a protected class based on her disability. The Complainant
was still in her training period, but the evidence indicates the Complainant’s
performance met the Respondent’s expectations, with the exception that she had been
placed on a corrective action plan due to her attendance. On or about December 17,
2019, the Complainant was discharged as a result of multiple attendance violations.
The Respondent reports the Complainant was absent:

10/21/2019 - Absent for entire shift
10/28/2019 - Absent for entire shift
10/31/2019 - Absent for entire shift
11/4/2019 - Absent for entire shift
11/5/2019 - Absent for entire shift
11/6/2019 - Absent for entire shift
11/11/2019 - Absent for entire shift
11/14/2019 - Arrived late
11/19/2019 - Arrived late and left early
11/25/2019 - Absent for entire shift
12/2/2019 - Absent for entire shift
12/3/2019 - Absent for entire shift

10
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 13 of 92

12/5/2019 - Absent for entire shift
12/9/2019 - Absent for entire shift
12/10/2019 - Absent for entire shift
12/16/2019 - Absent for entire shift.

This amounted to seven absences in November and six absences in December.

On December 11, 2019, the Complainant was given a second Final Written Warning and
invited to a discipline meeting with her Supervisors. She was told that if she had any
further absences she could be terminated. Specifically, she was told by Senior
Operations Manager, Rob Albers (“Albers”) (disability status unknown), that she was on
‘thin ice.’ In her rebuttal and during her interview with the Division, the Complainant
reported being confused at this meeting as her accommodation request was still
pending with Sedgewick and she believed once it was approved, her absences would be
covered. On December 16, 2019, the Complainant missed work again as she was sick
and had to go to the Emergency Room. Despite having a note from her doctor, she was
terminated on or about December 17, 2019.

The Complainant asserts that based on Reed’s representations, she believed she was
able to take four ADA days per month while her accommodation request was pending
and despite being in her introductory training period. In her Rebuttal the Complainant
states, “Suzarah Dorleus was ready and willing to work the full 40 hours per week
schedule at Comcast as a CAE 2, even though it meant she would be in pain at the end
of the workday. Suzarah would not have been absent as many times as she was if she
was not told directly by Jennifer Reed that she was able to start taking these ADA days
during training.” In response to the Complainant’s rebuttal the Respondent stated,

Jennifer Reed is an Employee Operations Supervisor responsible for
helping on-board new hires (among other job duties). Shortly after being
hired, [the Complainant] informed Ms. Reed that she would need to take
time off for ‘short term disability.’, Ms. Reed informed [the Complainant]
that she was not eligible for FMLA leave, but provided [the Complainant]
with guidance on opening a claim with Sedgwick to explore possible
accommodations (including continuous or intermittent leave). Ms. Reed
never informed [the Complainant] that she could take days off during her
training period. To the contrary, Ms. Reed informed [the Complainant]
that the training sessions were critically important, but that the Company
would work with [the Complainant] to determine if medical
accommodations were appropriate.

The Complainant also understood the general attendance policy for new hires allowed
her to take three days off per month.

The attendance policy for new hires actually discourages employees from taking off any
days at all during training. New hires are supposed to be present every day and do not
receive any paid time off until after the 90-training period. New hires are only allowed

1]
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 14 of 92

three absences during the entire 90-day period before termination is considered. The
Division interviewed Kelsay about this issue. Both the Complainant and Kelsay stated
they had a good working relationship. He explained that the attendance policy is strict
and he does not have a lot of discretion when applying it. The Complainant should have
been aware of the new hire attendance policy as she was given the written document,
it was discussed at the two-day orientation she attended, and he had individual check-
ins with her. He stated “there was no reason why [the Complainant] should think that
you get three Unscheduled Absence Points (UAPs) a month.” Kelsay also stated that the
Complainant’s “absences were a concern. Training is important to make sure she could
help customers. You have to play catch up if you miss training. It’s hard to learn on
the fly when you hit production.”

The Respondent also stated in a response to the rebuttal that the Complainant’s,
“leaders (and Ms. Reed) always stressed the importance of attendance, particularly
during the introductory training period. [The Complainant] was repeatedly informed
about the attendance policy, the accommodation process through Sedgwick, and
potential discipline related to unexcused absences.”

Kelsay was present for the discipline meeting that occurred on December 11, 2019. He
stated it was a formal discussion and the Complainant was advised that she had received
a Final Written Warning for the UAPs that were not covered by her accommodation. She
was told she could not miss another day in December. During his interview Kelsay stated
that it was an emotional meeting but it appeared the Complainant understood, though
she did not ask any questions pertaining to the situation. After the Complainant’s
absence on or about December 16, 2019, Albers, Kelsay, Reed, and another HR
representative jointly made the decision to terminate the Complainant as she had
exceeded the allotted UAPs even after her accommodation days were accounted for.

The record reflects that even when the Complainant’s “ADA Day” absences were
waived, she had over four UAPs which was a violation of the attendance policy, with a
possible consequence being termination. The Complainant was also warned of the
consequences of missing another day of work. While the record shows that the
Complainant did not fully understand the attendance policy which unintentionally led
to her multiple violations, the circumstances do not give rise to an unlawful inference
of discrimination due to disability. Additionally, the Respondent did not fail to
accommodate the Complainant by discharging her for absences she accumulated
beyond her disability accommodation.

Retaliation: § 24-34-402(e)(IV)
1. The Complainant (or an individual within the Complainant's zone of interest)
engaged in protected activity by either opposing unlawful discrimination or
participating in an investigation of discrimination;

12
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 15 of 92

2. The Complainant was subjected to adverse treatment that would dissuade a
reasonable person from engaging in protected activity; and

3. There is a causal connection between the protected activity and the adverse
treatment.

The Complainant engaged in a protect activity on or about the week of October 7, 201 9,
when she requested an accommodation for her arm impairment and, on or about
November 20, 2019, when she filed a complaint against her trainer, Williams. The
Complainant was given a Final Written Warning and discharged as a result of her
attendance violations. The Complainant argues she was disciplined and discharged for
her engagement in protected activities. She also remarked that Williams stated she was
“very close friends with Albers,” one of her supervisors, and they appeared to be
“buddy, buddy.” Although the Complainant was subject to the adverse treatment of
discipline and discharge, the record does not indicate that the Respondent had a
retaliatory motive. Therefore, there is not a causal connection between the protected
activity and the adverse treatment.

Based on the evidence contained above, | determine that the Respondent has not
violated C.R.S. 24-34-402, as re-enacted.

Appeal and Dismissal Information

In accordance with C.R.S. 24-34-306(2)(b)(I)(A) and Rule 10.6(A)(1) of the Commission's
Rules of Practice and Procedure, the Complainant may appeal the dismissal of this claim
to the Commission within ten (10) days, as set forth in the enclosed form.

If the Complainant wishes to file a civil action in a district court in this state, which
action is based on the alleged discriminatory or unfair practice that was the subject of
the charge filed with the Division, such must be done:

a. Within ninety (90) days of the mailing of this notice if no appeal is filed
with the Colorado Civil Rights Commission or

b. Within ninety (90) days of the mailing of the final notice of the Commission
dismissing the appeal.

If the Complainant does not file an action within the time limits specified above, such
action will be barred and no State District Court shall have jurisdiction to hear such
action. C.R.S. § 24-34-306(2)(b)(I)(C).

On Behalf of the Colorado Civil Rights Division

anal. fe L wend October 7, 2020
Aubrey Elenis, Diré€tor Date
Or Authorized Designee

13
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 16 of 92

HOW TO FILE AN APPEAL OF THE DIRECTOR’S DETERMINATION

Commission’s Authority

You have been issued a Determination dismissing your case regarding your charge of discrimination. If you
disagree with the Director's decision in the dismissal of your charge, you have the right to appeal that
determination [C.R.S. 24-34-306(I)(A)] to the Colorado Civil Rights Commission (Commission). The
Commission is a separate and distinct body from the Colorado Civil Rights Division (CCRD). The Commission
is composed of seven members appointed by the Governor and one of its many functions is to review properly
filed appeals.

The Commission has the option to either:
1) Uphold the Director's determination, thus dismissing your case;
2) Remand the case to the Division for further investigation on a specific issue; or

3) Reverse the Director's determination.

Filing Requirements

The appeal process is not intended to simply review the evidence already submitted, which formed
the basis of the Director's determination. The Commission will only consider a properly filed appeal
wherein:

Available, substantial, and relevant evidence exists now that was previously not available, presented, and
considered during the investigation; or

There is clear evidence that existing evidence was misinterpreted or the determination was based on
erroneous information.

In both, it is your responsibility to submit the above information along with your Notice of Appeal.

Filing Procedure

The Notice of Appeal form and relevant documentation MUST be received in the Civil Rights
Division’s office WITHIN 10 DAYS from the date of the mailing of the Director's Determination. If your
appeal is not received within the 10-day time limit, you will lose your right to appeal. Filling out any other
form included in this mailing does not change the 10-day deadline for appeal. If you wish to appeal, but
cannot file a written appeal within the 10-day time limit, contact the Appeal Coordinator before the 10-
day period is over to request an extension of the filing deadline. A verbal request for an extension must be
confirmed in writing and an extension is not official until approved by the Commission or the Commission's
designee.

If you are asserting that relevant evidence exists now that was previously not available, presented, and
considered during the investigation, you will need to attach a copy of that evidence with your Notice of Appeal.
If you assert that there is witness testimony to support your appeal, please submit a statement from your
witness(es). It is not sufficient for you to simply provide the name of the witness(es). The witness
statement(s) should include testimony that is specifically relevant to your case and argument. It must also
include the current telephone number(s) and address(es) of the witness(es). Witness statements need not
be notarized.

If you are asserting that existing evidence was misinterpreted or the determination was based on erroneous
information, you will need to identify the particular evidence and specific facts that were misinterpreted. You
must also specify how this misinterpretation effected the overall case decision. It is not sufficient to simply
state that you disagree with the Director’s decision.
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 17 of 92

Upon receipt of your Notice of Appeal, if it is determined that the appeal is either:

1) untimely;
2) you have failed to provide new evidence that was previously unavailable; or
3) you have failed to identify specific information regarding a misinterpretation of

evidence or erroneous basis for the determination;

you will be notified in writing that your appeal has been denied. You will also be provided with a
Notice of Dismissal and, in Employment cases, you will be provided with a notification regarding the
allowable time frames in which you may file an action in civil court.

If you have submitted the necessary information required for consideration, your case will be
reviewed on appeal by the Commission at a regularly scheduled Commission meeting. You will be
notified of the date of the Commission meeting for your appeal review.

General Information

If it is necessary for you to examine the information in your file in conjunction with preparing your
appeal, please make arrangements to review your case file prior to your submission of the Notice of
Appeal. Since your Notice of Appeal must be filed within ten (10) days, it is advisable that you make this
appointment _as_soon as possible. Please contact the Commission Coordinator at (303) 894-

2997, or 1-800-262-4845 (outside Denver area only), if you wish to review the file.

It is not necessary for you to file an appeal in order to exhaust the administrative process. In Employment
cases, the enclosed Letter of Determination includes the notice of Right to Sue, which allows you to file
your case in the civil court having appropriate jurisdiction.

If you are filing an appeal, please return the Notice of Appeal and documentation to:

COLORADO CIVIL RIGHTS DIVISION
Attn: Appeal Coordinator
1560 Broadway, Suite 825
Denver, CO 80202-5143
By fax: (303) 894-7830
By e-mail: dora_ccrd@state.co.us
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 18 of 92

NOTICE OF APPEAL to the COLORADO CIVIL RIGHTS COMMISSION

Instructions:

If you are filing an Appeal, this form must be submitted within ten (10) days of the date of the mailing of the
Director's determination of no probable cause. If you wish to obtain an extension to file, you must contact the
Appeal Coordinator before the 10-day period is over and a verbal request for an extension must be confirmed in
writing. An extension of time to file the appeal is not official until approved by the Commission or the
Commission's designee.

Please type or use black ink. Attach additional pages and/or documents as necessary.

Charge No.:

 

Charging Party:

 

Address: Apt. #
City: State: Zip Code:

Telephone No(s):

 

Respondent:

 

A. New Information Available: What evidence is now available that was not available and presented
during the investigation? What is the relevance and significance of this information to your case? Please
attach copies of the new information, including any witness statements.

B. Facts in Dispute: What material facts presented in the Director's determination are incorrect or were
misinterpreted? Please attach your argument and documentation to support your claim or make specific
reference to evidence previously submitted in the investigation.

PLEASE NOTE: Failure to state a specific reason or reasons for appeal will result in automatic denial of a

review of your appeal by the Commission.

After it is determined your appeal filing is accepted and warrants consideration, the appeal will be
scheduled for review at a regularly scheduled Commission meeting. You will be notified of the date of your
scheduled appeal review.

 

 

Signature Date

Please return this form to:
Colorado Civil Rights Division

Attn.: Appeal Coordinator

1560 Broadway, Suite 825
Denver, CO 80202-5143 or

Fax: 303-894-7830

or E-mail: dora_ccrd@state.co.us
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 19 of 92

z @ COLORADO
op. Sy Department of
| Regulatory Agencies
Colorado Civil Rights Division

Because your complaint was concurrently filed with the Equal Employment Opportunity Commission ("EEOC")
under Title VII of the Federal Civil Rights Act of 1964 and/or the Americans with Disabilities Act, you also have
the right to request that the EEOC conduct a Substantial Weight Review of the Determination.

If you have any questions regarding a Substantial Weight Review, please contact:

State and Local Unit
3300 N. Central Ave, Suite 690
Phoenix, AZ 85012
Or by email:

phoenix. intake@eeoc. gov

To obtain a Substantial Weight Review, you must send your request in writing, within 15 days of the date of
your receipt of this Determination to the above address.

Your request for a substantial weight review by the EEOC will not extend the 10-day period to file an appeal

to the Colorado Civil Rights Commission. If you intend to appeal, you must do so within 10 days from the
date of the Letter of Determination, even if you request a review by the EEOC.

1560 Broadway, Suite 825, Denver, CO 80202 =P 303.894.2997 1-800.866.7675 www. colorado.gov/dora

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 20 of 92

CERTIFICATE OF E-MAILING

This is to certify that on October 21, 2020 a true and exact copy of the Closing
Action of the below-referenced charge was e-mailed addressed to the parties and/or
representatives listed below.

 

CCRD Case Number:
E2000007763

suzziide@gmail.com

Chase _Ensign@comcast.com

 

COLORADO

Department of
Regulatory Agencies

Colorado Civil Rights Division

OO

David L. Martinez

Division of Civil Rights

1560 Broadway, Suite 825
Denver, CO 80202
www.dora.state.co.us
david.|.martinez@state.co.us

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 21 of 92

NOTICE OF APPEAL to the COLORADO CIVIL RIGHTS COMMISSION

Instructions:

If you are filing an Appeal, this form must be submitted within ten (10) days of the date of the mailing of the
Director's determination of no probable cause. If you wish to obtain an extension to file, you must contact the
Appeal Coordinator before the 10-day period is over and a verbal request for an extension must be confirmed in

writing. An extension of time to file the appeal is not official until approved by the Commission or the
Commission's designee.

Please type or use black ink. Attach additional pages and/or documents as necessary.
Charge No:: E2000007763

Charging Party: Suzarah Dorleus

Address: 9888 E Vassar Dr Apt. # H105

City: Denver State: CO Zip Code; 80231

Telephone No(s):
Respondent: (407) 755-7649

 

: What evidence is now available that was not available and presented
during the investigation? What is the relevance and significance of this information to your case? Please
attach copies of the new information, including any witness statements.

B. Facts in Dispute: What material facts presented in the Director's determination are incorrect or were

misinterpreted? Please attach your argument and documentation to support your claim or make specific
reference to evidence previously submitted in the investigation.

PLEASE NOTE: Failure to state a specific reason or reasons for appeal will result in automatic denial of a
review of your appeal by the Commission.

After it is determined your appeal filing is accepted and warrants consideration, the appeal will be

scheduled for review at a regularly scheduled Commission meeting. You will be notified of the date of your
scheduled appeal review.

‘a October 29th, 2020

Signature ' Date

 

 

Please return this form to:
Colorado Civil Rights Division
Attn.: Appeal Coordinator

1560 Broadway, Suite 825
Denver, CO 80202-5143 or

Fax: 303-894-7830

or E-mail: dora_ccrd@state.co.us
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 22 of 92

Evidence of Dishonesty

The evidence that is available currently that was not available previously is the f act that
Comcast employees are being dishonest about the things that were said.

For example, Comcast claims that Jennifer Reed never informed me that | could take ADA
days during training when this is a complete lie. If this “fact” was stated under oath, it
would’ve been considered perjury. Ms. Reed informed me that |, in fact, could take these
days during training & that she would work with me on disciplinary action as long as the
case with Sedgwick was actively pending—which it was.

Mr. Kelsay claims that | did not ask questions during the disciplinary meeting and this, again,
is a false statement. | attempted to inform Rob Albers during this meeting that my case with
Sedgwick was still pending and that | was working with my doctor to make sure that the
paperwork was properly submitted this time around. Mr. Albers shut me down immediately
and told me that it didn’t matter and that I was still on thin ice. Given the hostile work
environment that I’d endured, | didn’t feel comfortable saying anything else. | think it’s
important to note that Zachary Kelsay was often absent from training due to military
obligations.

The humiliation and constant unwanted attention that | was receiving due to my medical
condition is not only unjust, but unconstitutional. Comcast has been dishonest with every
allegation claiming that the harasser was “unaware of my condition”, or “never publicly
made comments”, then claiming that Ms. Reed “never informed me that | could take ADA
days during training”, and that | “didn’t ask questions during my disciplinary hearing”.
Dawna Williams never once asked me if | was okay or if my jacket was broken during this
incident. She stated, “What are you doing?! ... I’ve never had to put my jacket on like that.”
It wasn’t concern. Zachary Kelsay is supporting a false narrative.

Comcast is making a mockery out of this investigation. Comcast is taking every opportunity
they receive to be dishonest about what its employees said to me, actions those employees
took, and the amount of intimidation that | endured due to my medical condition. | will not
go down quietly. It is not right for them to treat employees this way. Let’s not brush over
the fact that the only reason | missed the extra day in December was because | was
hospitalized due to a viral infection. | was not able to hold food down for the whole
weekend. If I’d gone to work, | would’ve fallen ill and been sent home or to the doctor. |
even had a note from my doctor to excuse my absence, which was ignored.

Please, | ask that you take another look at the facts of the case. I’ve detailed the harassment
incidents that contributed to a hostile/intimidating workplace. I have laid out, in
excruciating detail, the words that were said to me and the names of the people who said it
to me. This case should not be dismissed solely because Comcast denies the allegation that
their employees were aware of what was going on. Where is the proof that Comcast is
providing this office with pure honesty? I deserve justice for what | was put through. Had
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 23 of 92

the HR department not been so sloppy, and the trainers so touchy, | would still be

employed and not relying on unemployment to support myself—especially during a
pandemic.

| humbly ask for a reconsideration of the facts of the case and for a more thorough
investigation of them.
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 24 of 92

a &S COLORADO
©. ey Department of
| Regulatory Agencies

Colorado Civil Rights Division
Sent via email.

December 22, 2020

Suzarah Dorleus
9888 E Vassar Dr
Denver, CO 80231
suzziide@gmail.com

RE: Complaint No E2000007763
Suzarah Dorleus v. Comcast Cable Communications, LLC

Dear Suzarah Dorleus:

This letter is to inform you that the Colorado Civil Rights Commission has reviewed your appeal. The
Commission has determined that there is insufficient basis to warrant further action and has affirmed the
director’s decision of no probable cause.

If your case was an employment discrimination matter, dual filed with the Equal Employment Opportunity
Commission (EEOC), you have the right to request a substantial weight review of your file by the EEOC. You
must send your request in writing, within 15 days of the date of this notice. Please refer to the form that was
included in an earlier mailing to you that provides complete instruction on how to obtain this review by the
EEOC.

If you wish to file a civil action in a district court in this state, which action is based on the alleged
discriminatory or unfair practice that was the subject of the charge filed with the Commission, you need to
file within 90 days of the date of this mailing pursuant to CRS 24-34-306(2)(b)(I)(B & C).

Pursuant to CRS 24-34-306 (2) (b) (I) if you as the Charging Party do not file such an action within the time
limits specified above, such action will be barred and no State District Court shall have jurisdiction to hear
such action.

On behalf of the Commission,

Uiboyy Efosns)

Aubrey L. Elenis, Esq.
Director

cc: Chase Ensign, chase_ensign@comcast.com

1560 Broadway Street, Suite 825, Denver, CO 80202 P 303.894.2997 1.800.866 7675 www.colorado.gov/dora

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 25 of 92

COMCAST

Chase Ensign Tel: 925-424-0159
Senior Counsel
Chase_ensign@comcast.com

May 12, 2020

VIA_EMAIL

Natalie Martinez

Colorado Civil Rights Division
1560 Broadway Street, Suite 825
Denver, CO 80202
natalie.martinez@state.co.us

Re: Suzarah Dorleus
CCRD Charge No. E2000007763
EEOC Charge 32A-2020-00267

Ms. Martinez:

This position statement is submitted on behalf of Comcast Cable Communications
Management, LLC (“Comcast” or “the Company”) in response to the above-referenced charge of
discrimination filed by Suzarah Dorleus (the “Charge”). Ms. Dorleus’ allegations are completely
baseless. She worked for Comcast for about two-and-a-half months. During this brief but critical
training period, Ms. Dorleus was routinely absent from work. Comcast went to great lengths to
accommodate Ms. Dorleus’ requests for accommodation, including excusing all of the absences
requested by her physician, and approving Ms. Dorleus’ request for intermittent leave (4 absences
per month).

Despite these efforts, Ms. Dorleus’ continued to exhibit severe and persistent attendance
violations above and beyond her accommodations. Her employment was eventually terminated
consistent with the Company’s attendance policy. There is no evidence that Ms. Dorleus’ leaders
discriminated against her based on her medical condition, and all of the evidence is to the contrary.
Because this Charge is entirely without merit, the Company respectfully requests that the Colorado
Civil Rights Division (“CCRD”) dismiss it with a “no cause” finding.

 

' The Company provides this information, which is confidential, with the understanding that it will be
kept confidential and used or disclosed by the CCRD and/or EEOC only for the purpose of resolving the
above-referenced Charge and for no other purpose, including use or disclosure in connection with further
proceedings between the Company and Ms. Dorleus, unless otherwise compelled by law and after notice and
an opportunity to object are given to Comcast. This response is directed solely at the allegations contained
in the above-referenced Charge and is based on facts presently known to Comcast. The Company

COM:1131327v1
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 26 of 92

STATEMENT OF FACTS

IL Comcast’s Business & Commitment to Equal Opportunity

Comcast is one of the nation’s largest video, high-speed internet, and phone providers to
residential and business customers. As a Company that values its diverse workforce, Comcast is
absolutely committed to its policies of non-discrimination and non-harassment in the workplace.
Comcast provides equal employment opportunity to all qualified individuals without regard to any
protected trait in all aspects of the employment relationship, including application and initial
employment, corrective action, working conditions, compensation, termination and application of
service, retirement, and employee benefit plan policies. In order to ensure a productive, safe, and
efficient work environment for all of its employees, the Company has adopted several policies
including the Equal Employment Opportunity Policy, Harassment Policy, and the Open Door
Policy. These policies can be found in the Company’s Handbook which is accessible through the
Company’s internal website, Team Comcast. (See Copies of Referenced Comcast Policies,
attached as Exhibit A.)

Comcast also is committed to providing reasonable accommodations to employees with
disabilities. Its Reasonable Accommodation Policy provides:

Comcast is ready and willing to discuss requests for reasonable accommodations that will
enable an employee perform his/her essential job functions. There are many forms of
assistance that may be available to employees who may have such a need due to a disability.
Comcast’s practice is to engage in an interactive dialogue with an employee requiring
assistance (and/or the employee’s health care provider, as permitted by applicable law) in
order to determine if and what kind of accommodation is needed.

If you need an accommodation, please contact either your Human Resources representative
or Sedgwick (Comcast’s third party accommodations request administrator) at 855-473-
7830 to initiate the interactive dialogue.

(See Exhibit B.) Comcast employees do not have to use their leave entitlement in one block. Leave
can be taken intermittently or on a reduced leave schedule when medically necessary.

Comcast’s leave of absence and accommodation process is administered by Sedgwick Claims
Management (“Sedgwick”), which (among other things) reviews employees’ leave usage to ensure
that it is consistent with medical certifications and medical leave guidelines. Comcast strictly
prohibits any interference with or denial of employees’ exercise of rights under the FMLA or ADA.

The Company also provides Comcast Listens, an avenue through which employees can raise
workplace concerns. Employees can file complaints 24/7 via telephone or web portal, and can
choose to identify themselves or remain anonymous. Complaints are assigned to trained
investigator, generally from Comcast’s Employee Relations department, for investigation.

Reporters are able to access the Comcast Listens web portal after filing their complaints and can
communicate with investigators through the web portal.

Comcast strictly prohibits all forms of retaliation against an employee who makes a

 

respectfully reserves the right to supplement or amend this response in the future, including the right to add
additional information or defenses.

COM:1131327v1
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 27 of 92

complaint or raises a concern in good faith. The Anti-Retaliation Policy also prohibits retaliation
against an employee who provides information or otherwise assists in an investigation. (See
Exhibit C.)

I. Factual History
A. Ms. Dorleus’ Employment

Comcast hired Ms. Dorleus on October 7, 2019 as a Customer Account Executive (“CAE”)
at its customer service call center in Centennial, Colorado. During her brief employment, Ms.
Dorleus’ supervisor was Zachary Kelsay and her human resources leader was Meghan Williams.
Ms. Dorleus was a full-time employee and scheduled to work 40 hours per week.

Comcast call centers are staffed to maintain the appropriate level of service and employee
workload. Consistent and predictable attendance is critical for Comcast’s efficient business
operations. Employees play an essential role in day-to-day operations because the Company
depends on them to deliver exceptional customer service. An essential function of the CAE
position is regular, consistent and punctual attendance. (See Exhibit D.) Reliable attendance is
especially crucial during new hire introductory period (first 90 days of employment). Respondent’s
attendance policy provides that “during this time, [employees] will participate in a comprehensive
training program to learn about the tools and resources needed to do [their] job.” (Exhibit E,
National Call Center Attendance Policy (“Attendance Policy”)). The Attendance Policy further
provides that during the introductory period, employees “will meet regularly with [their] leader to
discuss attendance, conduct, and performance,” and that the “expectation is that [the employee] will
be at work on time each day of your introductory period.”

Because the training during the introductory period is so important, more heightened
standards of attendance apply to new hires. Specifically, one Unexcused Absence Point (“UAP”)
results in a written warning, two UAPs results in a final written warning, and three UAPs results in
termination. UAPs occur where employees have unexcused absences, arrive late, or leave early.
Ms. Dorleus received and acknowledged the Attendance Policy shortly after she was hired.
(Exhibit F.)

B. Comcast Provided Ms. Dorleus with Many Accommodations Despite her Severe
and Persistent Attendance Violations.

Contrary to Ms. Dorleus’ allegations, Comcast went to great lengths to accommodate her
requested accommodations, and there is absolutely no evidence that the Company discriminated
against her based on her medical condition. During her short tenure with the Company, Ms.
Dorleus incurred numerous attendance violations (most of which were excused) as follows:

10/21/2019 — Absent for entire shift
10/28/2019 — Absent for entire shift
10/31/2019 — Absent for entire shift
11/4/2019 — Absent for entire shift
11/5/2019 — Absent for entire shift
11/6/2019 — Absent for entire shift
11/11/2019 — Absent for entire shift

COM71131327v1
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 28 of 92

11/14/2019 —Arrived late

11/19/2019 — Arrived late and left early
11/25/2019 — Absent for entire shift
12/2/2019 — Absent for entire shift
12/3/2019 — Absent for entire shift
12/5/2019 — Absent for entire shift
12/9/2019 — Absent for entire shift
12/10/2019 — Absent for entire shift
12/16/2019 — Absent for entire shift

Under the National Attendance Policy, Ms. Dorleus incurred 3 UAPs in her first month of
employment, which normally would result in termination of employment. However, shortly after
being hired in October 2019, Ms. Dorleus submitted requests for medical accommodations related
to these absences through Sedgwick. Comcast elected to delay any disciplinary decision until this
claim was resolved. Eventually, Ms. Dorleus submitted medical forms requesting that Respondent
waive her absences on 10/21, 10/28, 10/31, 11/4, and 11/05. Comcast approved this request and
waived the UAPs for these absences.

Despite this accommodation, Ms. Dorleus did not show up to work on November 6 or 11,
2019. There was no accommodation request pending at this time. On November 13, 2019, Ms.
Dorleus received a Final Written Warning (“FWW”) for incurring 2 UAPs (consistent with the
Attendance Policy). On November 14, 2019, Ms. Dorleus submitted a request for leave under the
Family Medical Leave Act to retroactively excuse her absences. This request was denied because
Ms. Dorleus had not come close to meeting the basic eligibility requirements under the FMLA (she
had only worked one month out of the twelve required and had only worked 135 hours out of the
1,250 required). Nevertheless, another claim was opened to determine whether additional
accommodations were appropriate. On December 3, 2019, Ms. Dorleus’ physician submitted a
medical certification requesting that Respondent provide Ms. Dorleus with four intermittent
absences per week. (Exhibit G.) Comcast approved this request. (Exhibit H.) In addition, the
medical certification requested a waiver of Ms. Dorleus’ absences on 11/6 and 11/11. Comcast also
approved this request and accordingly withdrew Ms. Dorleus’ FWW.

Despite Comcast approving numerous leave requests, Suzarah continued to incur substantial
attendance violations above and beyond her intermittent leave accommodation. Specifically, she
was late or absent from work on 11/14, 11/19, 11/25, 11/26, 12/2, 12/3, 12/5, 12/9, and 12/10.
After waiving four of these absences based on her intermittent leave accommodation, Ms. Dorleus
still had more than 3 UAPs under the Attendance Policy, warranting termination. However, Ms.
Dorleus’ leaders opted to give her another chance and gave her a second FWW on December 11,
2019. This warning made clear that any further absences would result in further disciplinary action
up to and including termination. Despite this warning, Ms. Dorleus missed work again on
December 16, 2019, and her employment was terminated consistent with the Attendance Policy.

The termination decision was made collectively by supervisor Zachary Kelsay, manager
Rob Albers, and human resources manager Meghan Williams.

Cc, Ms. Dorleus’ Complaint about her Trainer.

On November 20, 2019, Ms. Dorleus raised a complaint through Comcast Listens about

COM:1131327v1
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 29 of 92

alleged conduct by her temporary trainer, Dawna Williams. Specifically, Ms. Dorleus complained
that Ms. Williams: (1) commented on Ms. Dorleus’ medical absences in front of the rest of the
class; (2) touched Ms. Dorleus’ knee to feel the fabric of her pants; (3) asked Ms. Dorleus “what are
you doing” when Ms. Dorleus was stepping into her zipped jacket due to limited mobility.

This complaint was assigned to Employee Relations Advisor Vanessa Vargas, who
conducted an investigation (including interviewing multiple witnesses) and concluded that:

e Ms. Williams did not make any public comments about Ms. Dorleus’ medical condition.
However, she did ask Ms. Dorleus if she would be present for key training sessions given
her many absences. While Ms. Williams was aware that Ms. Dorleus was working with
Sedgwick on accommodation requests, she was not aware of Ms. Dorleus’ underlying
medical condition(s).

¢ Ms. Williams touched Ms. Dorleus’ knee because she thought the fabric was unique and
“cool.”

e Ms. Williams asked Ms. Dorleus about the manner in which she stepped into her zipped
jacket, but the comment was not made maliciously. To the contrary, Ms. Vargas confirmed
that Ms. Williams made the comment out of concern because it appeared that Ms. Dorleus
was going to step over her jacket.

During the investigation, Ms. Vargas became aware of other instances where Ms. Williams
was too casual in her communication style with employees. As a result, Ms. Vargas recommended
that Ms. Williams receive a coaching regarding communication and establishing professional
boundaries, which was delivered. Neither Ms. Vargas nor Ms. Williams were involved at all in the
decision to termination Ms. Dorleus’ employment.

RESPONDENT’S POSITION

Ms. Dorleus’ claims are completely baseless. First, her disability-based harassment claim
fails for several reasons. Her sole allegation is that her temporary trainer, Ms. Williams,
commented on her attendance and made a “rude” comment about the way in which Ms. Dorelus put
on her jacket.” However, there is no evidence that Ms. William’s alleged comments were in any
way motivated by Ms. Dorleus’ alleged medical conditions (i.e., bipolar disorder, anxiety, arm
impairment). Moreover, the alleged conduct by Ms. Dorleus (i.e., asking Ms. Dorleus about her
attendance and — on one occasion — commenting on the manner in which Ms. Dorleus put on her
jacket) do not come close to establishing severe or pervasive harassment under the law. F inally, as
soon as Ms. Dorleus complained about the alleged conduct by Ms. Williams, Comcast conducted a
prompt investigation and took appropriate action. Ms. Vargas interviewed multiple witnesses and
ultimately provided Ms. Williams with coaching to improve her communication style and maintain
professional boundaries with her employees.

Ms. Dorleus claim for failure to accommodate her disability is also baseless. As explained
above, Respondent went to great lengths to accommodate Ms. Dorleus’ accommodation requests.
In just 2.5 months, Ms. Dorleus incurred attendance violations on 16 occasions. Despite these
infractions, Comcast delayed issuing performance management, repeatedly approved Ms. Dorleus’
requests for accommodations (including intermediate leave in accordance with her physician’s

 

2 Oddly, in her Charge, Ms. Dorleus no longer alleges that Ms. Williams touched the fabric on her pants (as she

did in her Comcast Listens complaint).

COM:1131327v1
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 30 of 92

recommendation), and waived the vast majority of Ms. Dorleus’ absences. These accommodations
were eminently reasonable.

Ms. Dorleus’ claims for disability discrimination and retaliation fail for additional reasons.
First, as explained above, the Company’s decision to terminate Ms. Dorleus’ employment was
based on a legitimate non-discriminatory reason: Ms. Dorleus’ severe and persistent poor
attendance. Comcast consistently applies its Attendance Policy. Attendance is especially critical
during the introductory period because CAEs receive training essential to performing their job
duties. If anything, the Company gave Ms. Dorleus preferential treatment by delaying discipline,
retroactively waiving many attendance violations, and re-issuing a FWW rather than termination on
December 11, 2019. The only individual Ms. Dorleus accuses of making inappropriate comments,
Ms. Williams, was in no way involved in Ms. Dorleus’ discipline or termination?

Finally, Ms. Dorleus’ frequent and continued absences (despite the Company’s good faith
efforts to accommodate her) demonstrate that she was not qualified for her position within the
meaning of the ADA. See 42 U.S.C. § 12111 (“The term “qualified individual’ means an individual
who, with or without a reasonable accommodation, can perform the essential functions of the
employment position that such individual holds or desires.”) An essential function of the CAE
position is regular, consistent, and punctual attendance. These requirements are of heightened
importance during the introductory period. Thus, Ms. Dorleus was not a qualified individual with a
disability within the meaning of the ADA and cannot establish a disability discrimination claim.

Based on the foregoing, Ms. Dorleus’ Charge is completely without merit. Therefore,
Respondent respectfully requests that the Ms. Dorleus’ charge be dismissed in its entirety.

Sincerely,

Chase W. Ensign

 

3 Ms. Dorleus’ claim that her leaders retaliated against her for requesting a leave of absence is further

undermined by the fact that Comcast engaged fully in the ADA interactive process with Ms. Dorleus and approved her
requests for accommodation.

COM:1131327v1
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 31 of 92

EXHIBIT A
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 32 of 92

LZ] MOOSGNVH JSA0 1d

@INUSAO 8} Jeu} Jea]9

SEWOIAg }! Joye JO Je9)9 SI}! UBYM |ENPIAIPUI UB JNO Bulyse ‘sIOAey jenxes
Jo} jsenbaJ Jo souenpe jenxes e 0} asuodsay enjeBau e seye UOIJeIe}e.

ul BulBeBue Jo Bulueyeoiyy ‘Joney JO SoUBApe jeNXes B O} UOIssilugns

UO LOIsISep JUSWUAC|dWe Ue JO ‘jyousg gol ajqiBue} e ‘yueWAo|dwe
BuluolIpuos ‘sioney fenxes Bunsenbai ‘soinjsab lenxes Guryew Jo Buee|
‘Buiyono} Bulpnjou! ‘aunyeu jenxes e JO JONpUCS jeaIsAuyd Jo ‘TequaA ‘Tensin
swosjemun u! GulGebue ‘seouenpe jenxes peyuemun Bulyew :apnyoul
osje Aew Adijod sy} Jo uole/O1A ul Sunyeu jenxas e jo Jolneyeq Buisseiey
Jo ayeldosddeu ‘anoge pajsi Joneyeq Jo sadh} ay} 0} uonippe uy]

‘OHSUSJOBJEYD pejosjoid & uO paseg (LUO) D1UOU}Oa|9

Aue 40 jews y6nosy} Buipnjou!) dnoi6 Jo IENpIAIpul Ue psemo} LOISJOAe

Jo AyWSoy Moys Jo ayeJHJuep yeu} sjeueyew o1yde6 so ueyUM Buliusuedy
Jo Bulke|dsip soypue ‘oysuejoeseyo pajoajoid e uo peseg syoe ayijsoy

Jo Buyepiwujur ‘bulueyeouu) ul BuiBeBue -BuldAjoaua}s eayeBou Jooysl eu}
SJUSLUS}E}S JO ‘S}UBWLUOS Hul|noipu ‘sunjs ‘sjeyyde Buryew “apnjour Aew
Aaijod s1u} JO UOB/OIA Ul JOWeYag ‘Me] BU} JOpUN JUaLUSSeJeY JO |aAg] Oy}

0} 8Si/ Jou SBOP yng ‘ade|dyJoM 9} Ul SANdnUsIp 10 ayeLdosddeut si JolAeyag
BulAapun ay} UayM are saidde jusussesey jsulebe Adjjod sjseowio5

‘UOlsIDep JUsLUAO|dWWa Ue JO} siseq ay} Se pasn si Jonpuco

YONS O} UOISSILUGNS BJS JO JUSWAO|GLUS JO UONIPUOS Jo WWE} e Ajorduut

Jo Apioydxe Jayya apes si ‘JU@LUUOJAUS YOM SAISUBYO JO eyysoy ‘Bugepiuut

ue Buea Jo ssueWOpied gol sjenpiAipul SU} UM BuLiayayul Ajqeuoseeiun Jo
paYe 94} SEY JONPUCO 84} Ue ‘oIJsUe}BIeYO pajsejoud jeuoleloosse Jo pealsoied
‘Jenjoe ue uo paseg ‘JensiA Jo jeolsKud ‘jequan JeyjaUM ‘Jonpuoo SWwosjamun

0} payaiqns si jenpiaipul ue UsyM ysixe Ae Aaljod siu3 JO UONE/OIA Ul JUOWUSSeIeL]

“SHSHS}OBIEYD peyoajoid e Bulaey se pealedied si 40 sey OUM
uosied & YiIM pajeioosse sI Jo oIjse}OeeYo pajoajoud e sey Jenpiaipul ue
j24} uodeaied ey} Buipnjout ‘(Adyod O33 JNo ut peuyap se) ssuejeseyo

peypsjoid Aue uo paseq Auedwioo ay} YIM ssoulsng Bulop saijied
PIU} JOUJO PUB ‘s1@WO}SNO ‘s10}9eJjJUOD ‘siopUaA ‘ssebeUeW ‘seaXojdwe
Jayjo Aq soeAojdue sy! jo juewissesey ayy Siqiyoid jseow0g ‘Ajbulpioooy

‘Juewsseey (nJMEqun Jo

SUO} J94}0 PUR JUBLUSSBJBY [eENXes Jo Bey JUALUUOUIAUA UE U! ¥JOM 0} JUBL
8} Sey |eNpIAlpu! YOR] “AyUbIp pue yoedsai YM pejesu} Sie sjenpIAipul ye
YOIYM U! JUBLULOJIAUS YOM B BulplAodd 0} payiwwoo A|Buou}s si jseow0g

AdijOg jusuisseie}

“UOIJEULOJUI
dy9eds-aje}s JO} S754 OI} Pinoys yUoWWeA Ul BUIyJOM seahojdwy

 

“ADIJOd UOHeleoy
“Huy sAuedwos ay} Aq paisaco eye Adyjod siuj sepun yyBnog sjure}duu0o5y
‘payebysenut ‘ayeudoidde 4! ‘pue pameiaal Ajjduioid 8q [IM sjulejdwio9
‘(Buiodes snowAuoue Joy senuane Sopnjoul yaiym) ADO JOOG Uedo ey} ul
PeJHUSp! S|SUUEYD 84} JO aUO YBnoU} Jo/pUe SedJnosey UEWUN} 0} payiodel
8g pinoys Adjjod siu} Jo uoWROIA ajqissod e ynoge Wadu02 JO quiejduos Auy

‘(S)oSsua}eJeYo peyoejold panlooed

JO Jenjoe s,JENplAipu! Ue 0} PueBai jnoYWM BLayUD payejau -qol Jaujo

pue ‘spseu sseuisngq ‘suoleoyjenb ‘yew Uo paseq suCIsi2ap quswAojdwa
BuUlyBLU O} PSYIWLUOD S| JSOIOD ‘Adiod SIU} UM JUS]SISUOD “saiojod ue;d
yeueq seAojdwe pue juswWelljel ‘adIAJes Jo UoNeadde au} pue uoeurWue}
‘uonesuedwiod ‘sayjunyoddo Bujurery Jo uoKoa|as ‘Jojsuel} pue uoljOWwod
‘uonoe @ANDEI09 ‘ssasold Bully pue uoNeoljdde oy} Bulpnjoul ‘diysuonejes
jusWAC|dWea 84} Jo sjaedse je sienco Aunyoddo [enbs jo Aajjod sit ‘ae|
Aq pauinbed ju9}xe 8y} 0} ‘OSa}OBseY9 peysejoid e Bulaey se pealooed

S| JO Sey OYM UOSJed B JIM Sajyeid0sse Jo oI}sa}eseYO pajoejoid

© SEY JENPIAIpu! Ue Jey} UodeoJed Oy} JeAO9 osye jJeYS SUOI}Oa}O/d

YoIUM ‘(,Sd}sUe}OeIeY paydajoid,) me] sjqeoidde Aq pajosjoid siseq

Joyjo Aue Jo ‘uoeuojul o9US6 ‘seolAles pauwoyUN 8U} Ul diysyaquiew
‘snje}s uesejed ‘AoueuBeld ‘snje}s jeyew ‘uoejuaio jenxas ‘xes ‘Ayyiqesip
‘snjejs uoesBiwiul Jo diysuezipio ‘Ayoluuje ‘Aljseoue Jo ul6uo jeuoijeu ‘abe
‘pauoiyisuey eAey JO Buluoljisuey ove OUM ssou} JO} snes Jopuabsuel}
‘uolsseidxe Jo Ayjuep! Japueb ‘sepueb ‘palo ‘uo[BIja1 ‘Jo}O9 ‘80BJ oO}

pseBa jnoyym seaXojdwe pue sjueojdde jje ‘jsurebe UONJEUILUUOSIP Wqlyoid
pue ‘o} salunyoddo juewAojdiua jenba apiaoid 0} si Adijod S}SeOWO9

Adod (O33)
Ayiunjioddo juawAojdwy jenby
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 33 of 92

7¢| MOOEGGNVH SSAC dS

*(qurej}duo05

2 jo uoeBysenu! Jo Buljpuey oy} ul ye} poob ul Burysisse JO) jurej|dwioo

yy!2) poob e Gulyew Jey Jo siy jo ynsel e se JoUUeLU JeUjO Aue UI jsuIeBe
Payel[e}S1 JO ‘pesJ909 ‘payepiwnjul ‘pessesey ‘pous}eaiy} ‘pepuedsns
‘pejowap ‘pebieyosip aq pinoys eafojdwa ox ‘uoHeNeYeJ Jo 1e94

ynoyym (suusou0d Yons 0} Bunje[as uoebiSeAu! ue Ul ayedioned Agu} uayAA
Jo/pue) JONPuod jeolyjeun Jo jnymejun joadsns Jo gas Kau} uaym dn Buryeeds
SIGELOJWOS jee) saeAojdwa |je yey} ainsua 0} peubisep si Aoyod sius

“Y}e} Peg Ul payoe SsiMJeyjo Jo ‘uoHeBSeAu! Ue JO BSINOD By} Ul
uoHeUuOJU! Bulpes|siw Jo asjey A|snojoljew pepiaoid A|Buimouy ‘uoyeBaye
sje} Ajsnojoyeww e apew A[BuIMouy aeAojdiue au} ssajun ‘peyenuejsqnsun
Ajjenjueae si Jurejdwos BulkJepun sayy JI uaAe Jsulebe poyeljeyol

Bulag wos seeXojdwe syiqiyoid yse2W0D *s}oeN UCD JO suoje[n6a ‘sae|
giqeoljdde Jo ‘(Aaj0q uoepowWosoy a]qeuoseey JO Adllog juolusseley
‘A2Od OFF OY} ‘uOHeYUU NOU ‘Bulpnjaul) selojod Jo JONPUOD

JO BPOD SJSEOWOD Jo UOHEIOIA Ul 8g 0} SeAsIjoq Aiqeuoseel OYs JO oY 3eU}
yonpuod Aue Bulpse6e. Buipseooid Jo uoeBi}sanui ue ul s}sisse @SIMJ@UJO
JO UOHEWUOJU! SEPIAOJ/d ‘WJ8DU09 eB sasiel ‘jule|dWoo e Saye UWE} Poob ul
oym sefojdwe ue jsurebe uoleljeyeu yo uu} Aue syiqiyoud Ajjouys JSBOWWO

Ado uoneiyejay-nuy

‘AdiOd uoHENeOY

“Huy sAuedwioo ay} Aq paieaoo aye Aaijod siy} sepun yy6noiq sjuiej|dwoy
‘payebyseay ‘oyeudoidde y! ‘pue pemeiaau Ajjduuioid aq JW sjuiejduoes
*(Buyyodes snowAuoue Jo} senuene sepnjoul Yyoium) RoOd 100q Usd ey} ul
PSjJUSP! SfBUUeYS aly Jo uo YBnosy} Jo/pue SeduNosey UBWWN} 0} payodel
@q pinoys Aayjod siyj jo UolJeIOIA aqissod e jnoqe wsoU09 JO qure|dwios Auy

 

“elydjapellyd “D°q uojbulyseny ‘Spesnyoesseyy
‘sloulll] ‘puefAieyy :wey) o} Buiureyed uoweuuoyul oyioeds euonippe
M@IABI P[NOYS SAID JO seye}s Bumoljo) ay} ul Bupyiom seehojdwy

‘anBoyelp saqoesaqul

SU} SJE! O} O€BL-EZ7-SG8 Je (lOJeu}s|UILUpe ysenbey suoHepouWoOD0e
Ayed pil} $,jseowu05) YoIMBpas 40 eAe]Uesoudey seounosay

UBWN} JNOA Jaye je}UCS eseaid ‘uoepowWODce Ue peau NOK Jj}

*‘papeou

S| UOHEPOWLUOITE JO pul} JEYM PUR J! SUILEJEp O} Jepo ul (Me] a[qeoidde
Aq peyiuued se ‘iepiAoid ales yyjeay s,eeAojdwe ou} Jo/pue) souejsisse
Buuinbes seXojdwie ue Um enBojelp eaqoesejul ue ul oBebue 0} sl eon0e1d
SISBOWOD “Aljiqesip @ Oo} anp peu e yons erey Aew oum seekojdwe

0} ajqeyiene aq Ae jeu) Souejsisse Jo suo) Aue ese aiey| “suor}oUN gol
Jejuasse JOU/SIy Wojied 0} seXojdwe ue ajqeus ||IM Jeu} SuoepowWODDe
@|qeuoseal Jo) s}senbal ssnosip 0} Buljjim pue Apeal si seow05

   

"UOHISOd JI84} JO SUOIJOUN JeNUESsea a4} LWOYed 0} Japso Ul UOLeEpoOWUUODDe
e|qeuoseal e pseu Aew saiiigesip ym sjenpiAipul peyijenb ‘sow) yy

Ad1|0g uonepowiwioossy ajqeuoseay

‘afaly] Way} 0} Buluseied uoeUuLojul

{2EUOIPpe MeIAa! pinoys asemejaq ul Buppiom seaXojduie pue Siay
ageyene ‘wey} 0} Bujuleyad uoHeuuojul jeuoHppe Ma{ral pjnoys aje}s
OA MAN Ul Bupiom seahojdusy “Ado uoreleyey-yuy s Auedwos au Aq
pes@aod ae Adijod siyj Jepun yYyBnoig sjurejdwioy ‘peyodai Jo payeBisenul
@q JOU }! Jey} S}senbeJ WS9UO9 Jo JUlE|dWO0D eU} pastes OYM JeNpIAIpU!

84} J! UaAe ‘AdOd siy} aye[O1A JyBiW yey) aAesgo Aeuy UOHeNys Aue Jo Aoyjod
SIU} JOPUN LUBY} O} pasies UJe2U09 Jo julEjdujod Aue Yode 0} uolTebyqo ue
eney osje siebeuew pue suosiAjadns “jule}duo9 984} 0} asuodsal u! uojoe
ayelidoidde aye} Jo/pue aye61]seAu! 0} peau oy} UaAIB ‘a}qissod }US}X9 BU}
0} uoweGysenui ay} Bulinp peureyulew aq |jlM AyeyUapyuoD ‘payebnsenut
‘ayerdoidde 4! ‘pue pamsiaas Ayjdwoud aq jjIM syule|duo0g “(6ulpodei
snowAuoue Joy sonueAe sepnjou! Yyaiym) AdijOg JOOq Udo ey} ul payjuepr
S|PUUBYD a4] JO BUC YBnosY) Jo/pUe ssoinosay UBWUNY 0} payodel aq
pinoys Aajod siyj jo uoWeIOIA ajqissod e ynoge Ws9U09 Jo JuIejdWoD Auy

 

"S]UBAS [BIDS pejejal-sseuisng pue ‘shuyjaew ssouisng ‘sduy
Sssulsng se Yyons ‘soR[dyJOM ay} apisjno Buiyjes poyeyes-yiom Aue ul pue
802|dJ0M OU} Ul e]Ge}ds99eUN SI Aoljod Siu} JO UOIJEIOIA UI SI yeu} JoIAeyag

“BO|ASPoIQOW

Jayjo Jo Jajndwios & uo Bulpnjoul ‘soejd yom ayy ul aseymue sjevayew
J@Uj0 JO ‘sja}sod ‘sucopes ‘seulzebew ‘seinjoid ‘sjooiqo eansabbns Ajjenxes
BuiAejdsip Jo ‘aswueyjo Jo Ayeaiuowjogje ‘puey Aq JOUJEYM ‘sajou JO ‘sJS}e|
‘s6ulmelp ‘seyo! anysa6b6ns Ajenxas Buiyywsues Jo Bulsodwoo ‘soueseedde
Jo Apog s,JenpiAlpu! ue jnoge sju@WUCS Jo ‘s}uauiWWoS BulpesBep

Ajjenxes Jo AioyeBouep ‘seyof aayseB6ns Ajpenxas Bulyew ‘OLWWOD[SMUN SI
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 34 of 92

€Z| MOOEANVH SSAO1dWA

“Auedwoo

ay} WOd souesge Jo aAee| e Buuinp juawAC|dwe apis}no ul eBebue

0} uejd Aa} Juans Ou} Ul JosiAJedns Jay) Ayjou ysnw osje seeAojdius ‘me|
ajqeaidde 0} ~elqns ‘ewl) Aue ye paxonel oq ued jUSLUAC|dUs epis}no ul
abebue 0} uoezuoUINy ‘jONPUo|D Jo epoD ey} JapuN JoAciddy pezuouny
ue pue JosiAjedns J19u} Wo. j|eAcudde-a.d uleyqo ysnw (sseulsnq
poumo-Ajiwe) e Bulpnjoul) sseulsng }yO1d-10} apis}no Ue Jo JOJAJIP B oq JO
J9O1JO JO JOSIAPE ‘JUe}NSUOD ‘eeAo|dWea Ue se Y1OM 0} YSIM OYM seaAo|dUiy

‘JSBOWWOD JO s}seJa}U! OU}
Jo SS@UIsng eyeui}6e] 94} YW eyedwod Ajjoeuipul Jo Ayoouip = «
JO
‘UONEWUOJU! JAWO}SN JO jeUEpyUod ‘Ayejeldoid S$jSBOWIOD UO MEIP +

‘jugudinbe Jo/pue sallow) JSeOUOD
asn 0} Jo sunoy Bulyiom s,eeAojdwe ay} Buunp ‘Ayedod sjseowog
UO SA@IJIAIOe peyejou JO 4JOM JonPUCD Oo} seAojdWa oy} unde! =

‘SBOWOD UIIM SsoUBWUOLed
YOM S,9eAo|dwWe au} UO JOSyo [eJUSLUIJOp B eAeY JO Jedw = «

‘SBQWUOD YIM UOIISOd s,aeAo|dwua
SY} YIM B[GQIedWOdU! sie JO ]SeJS}U! JO JOIJUOD e eyeID se

‘JSBOWOD Je soljjiqisuodse
pue ‘selinp ‘ajnpeyos yom s,seAo/dwWe UB UM JOIYUCD ss

JEU} SSITANOe Yons Buipnyjoul ‘s}sesejyu!

s, Auedwos 8u} Uj JolyUOd e ‘ajeeJ9 0} Jeadde Jo ‘ayeauo ABW Jeu}
SOIJIAOB Spis}No JEUj}O JO/pue JUEWUAO|dUWAa apis}no plone pjnoys seeAojdwa
‘me| a[qeoi|dde Aq payosjoid asiwuayjo se }dedXe ‘alojeJoy| “S}]SOJ9}U!
ssauisng ayewiyi6e] s Auedwoo 94} YIM sepeyul Ae yoiyMm SelPAjoe
Jo/pue juawAo|dwe Aynp-yo Aue plone 0} Ayjiqisuodsed & exey seahojdue
‘gaaAojduud S}i JO SOIJAOe AjNp-jO OU} UJIM SJOLOJU! O} YB9s JOU SeOp
JSCOWOD aIUAA “suoseel Aue 10} AUedluOS Sl] Jo apis}no saAjoe Jayjo
Jo/pue juewAojdwe ul efebue Aew saeAojdue yey} seziuBooal jseowW0d

yuowAojdwy apisjno

SMB] JOMO|GS/ISIUM

Japun peyejoid se ‘JseoWO04D oO} SiNsojosip nou suoHe/oIA [e6a] jqissod
BulpseBal ‘uoissiwiu05D ebueyoxy pue seiinseg 94} Bulpnjou! ‘uolss|wiwuoo
Jo Aquebe jejueswuseaob Aue 0} uoeuwojul SpiAoid JO Up ByESIUNWWLWIOD

0} Ayjiqe snoA sy Adyod yseawog Jeujo Aue Jo siy} ul BUIUJON

‘pasies SUI9DU0D Oj} MAIAe pue aAljOodsied INOA Jeay O} Ayunyoddo 9y}
sonjea Auediuos ey} eAeMoY ‘aSed YOeS Uy] “UOHORJsI}es JOU/SIY 0} PeAjosel
aq ||IM UeoU09 s,9eAojdwe ue yey} sayuesenB jouues Auedwiod oy,

“asooyo NoA 1 SnowAUoUe UleWas 0} NOA sMo}je yorum ‘AueduuCS
Ayed-pily} Juepusdepul ue Aq pabeuew Ujog ae |BYOd qaA\ pue

SUI|djayH eu ‘Woda e syew Oo} (WOSSUS]s!TIESISAIU DGNISEOWOD MMM)
JEUOd GaM Au} HSIA JO (E8/7-GOr -2/8

-| JO SNALSIT-0%-228-1) Guida} ey} |]e9 Osje UeD NO, ‘eAyejuaseided
SUS}SI] |BSISAIUOGN ISBOWOD e JO aayejueseided YH Aue ‘Jepeo|

J200] JeyjJOUe 0} ye} UBD NOA ‘JosIAJedns JNOA YM UsedUCN e Bulsiel
a|qeYojwioo jou ale noA 44 ‘Apainb useU0d B SAjOseJ 0} UOl}!IsOd jseq

au} ul Ajjensn si Josiwedns sno, ‘senssi AyGejul pue edejdyiom Bulsied 10}
sJO@uUUeUS Jo Jequunu eB sepnjou! WesBold Sud}SI7 |ESIOAIUMOGN JSBOWOD
ey] ‘ejdoed yyBu sy} Aq pue Ajoyeuudoidde pesseippe aq ||IM SuusoU0
INOA JEU} BUIMOUY BjQeyWOJLUCD Sq UBD NOA Os sUajsi] JESIEALUNDEN
yseowoy pauBbisep am ‘Aalto 100q Uuad¢ Jno YIM jus}sisuod

“"NOA Wold} Jeay 0}

juem eM—JayewW JeyjJoO Aue Jo yonpuod jealyjoun Jo jeBaij! peyoedsns jnoge
Ww2e0U0d B ‘aNnss! ede/dyJOM B SAAOAU! }! JOYJEYM—UJ9DUO9 JO uOISenb
OU} JOE ON “UOIelTeE}e/ Jo 4esy JNOUYM dn Burjeeds ajqeyojwos

J@2) NOK aJOUM JUSLULIOUIAUS Ue BulIjeel9 0} PSYP!WWOD s| jseDWOD

weiboidg SUd}SI] [ESASAIUMDAN
JSPOWOY pue AdI]Og 100g usdO

“‘peyeByseaul

‘gyeudoidde j) ‘pue pamalaes Adwioid aq jJIM sjulejdwiog “(Buyodes
snowAuoue Jo} senuene sapnjoul yoiuM) Adijog Joog usdoO eu} U! payjUep!
sjoUUeYD Sy} JO @UO YBnoJY} Jo/pue SedunOseYy UBWN} Oo} peyodad aq
pinoys Aaijod siu} Jo uoejoIA a[qissod e jnoge usJeqUuCd Jo juJe}dw0o Auy
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 35 of 92

EXHIBIT B
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 36 of 92

écl MOOPGNVH ASAO dW

“Quie;dwios

2 jo uoeBi}seAu! Jo Buljpuey ayy ul yey pooB ul Buljsisse Jo) julejduuo0o

yey poob e Bulyew Jey Jo siy jo yjnsel e se JauUeW Jeyjo Aue ul jsulebe
peyeljejol JO ‘peoisos ‘payepiuujul ‘pessesey ‘pauejeaiy} ‘papuedsns
‘pejowsp ‘peBieyosip aq pjnoys seAojdwie oN ‘uoeHe}a/ Jo se}

ynoyym (suseoU09 Yons 0} Buyjejas uoleBAseau! ue ul ayedioied Key) USyM
Jo/pue) JONPUOD jeolyjJouN Jo |nJmejuN JOadsns Jo as Kau} UBYyM dn Bulyeeds
B|GeLOJWOd jee; seeAojdwwue |[@ Jeu} ainsus 0} peuBbisap si Adyod siys

"YE Pq Ul payoe esiMaUjo Jo ‘UOTeHISOAU! UB JO BsINOD BU} Ul
UoeUUOJU! Bulpesjsiw Jo asjey Ajsnojojew pepiAoid AJGuMOUy ‘uolebaye
asje} A[snojoyew & epew A|Guimouy aaXojdwie ay} ssejun ‘payeueysqnsun
Ajjenqueae si jure|dwos BulAyepun s19y} J! UeAS JsuleBe payeleyou

Buleq wioy seafojdwe syiqiyoid seowog “s}oesjU02 Jo suONE;nBeu ‘SME]
a]qeoldde Jo ‘(Aooq uoHepowWoosy ejqeuosesy Jo Aaijog JualusseJe}]
‘Add OBA OU} ‘uoHeyU jnoyYM ‘Bulpnjoul) seloijod Jo jONpuoD

JO BPOD S,JSCOWOD JO UONRIOIA U! Bq 0} seAaljog Ajqeuoseel aus JO ay yeu}
yonpuos Aue Bulpsebe Bulpeesoud Jo uojebyseau! ue ul s}sisse asiMeUjO
JO UOeUOJU! SBplAOJd ‘We9U09 eB sEsied ‘JuIe|dLuCO e sayeWw Yyye} poob ul
oym eefojdws ue jsulebe uolyerey}e yo Woy Aue syigiyoid Afjouys JSBOWOD

Adijod UoHeljeyay-huy

‘AdiOd uoHEEIOY

-huy sAuedwos ay} Aq paseaoo aye Aaljod siy} sepun yy6noug sjurejdwo5
‘poyebyseau! ‘eyeudoudde 4! ‘pue pameiaed Ajduuoid aq [IM syulejdui05
(Bugiodes snowAuoue Jo) sonuane sepnjoul yoiym) Kolo J00q UadQ 8U} Ul
PeljUSP! S[BUUeYD Sl} JO BUO YBHno4U} Jo/pue seounosey UBWN} 0} payodel
@q pinoys Aaljod siyj Jo uo}eJOIA agissod e ynoqe Weou0d Jo JuIeE|dwos Auy

 

“elydepeliyd “J°q Uojbulsen, ‘sSHosnuoesseyy
‘SIOUT] ‘Pue|ATe,] :wey} 0} Bujuleyied uoleuuoju! yloeds jeuolppe
MBIABI P|NOYS Sai}! JO seye}s Bumoyjo) ou} ul Bupyiom saeoAojdiug

‘anBoyeip sajoeseyul

SY} yell O} OF8/-E/17-SG8 Je (“LOJes}sIuIWUpe ysonbe suOHepOWLUODDe
Ayed pil} §seow0D) YOIMBpas Jo eayeyuesaidey seounosey

UBLUNH JNOA Jays oB]U02 aseaid ‘uolepowWosoe Ue PeeU NOA Jj]

‘pepeou

S| UOIEPOLULUODOB JO PU! JEYM PUe jf! SUILEJEp O} JapPsO Ul (me| a|qeoldde
Aq peyiuued se ‘sepiAoid aseo yyeay s,eeXo|dwe ay} Jo/pue) souejsisse
Buuinbes seXojdwe ue ym enBoyelp aaljoeseyul ue ul aBeBHus 0} s| eoo0eld
S,JSENWOD ‘Ajliqesip & 0} snp psou e Yyons evey Aew om seahojdwe

0} a1qe}leAe aq Aeu yey} SouRjsisse jo SU} Aue aue aU] “suoKOUN) gol
Jehuesse JeU/siy WuOped 0} seXojdwe ue ajqeus |JIM Jey} SUOepOWUWODIe
@|Qeuoseal JoJ s}senbed ssnosip 0} Burj pue Apes st jseow04y

f

 

 

‘UOl}sod 4194} Jo SUO!}OUN, JeENUSSSe OU} WWOJed O} JepO Ul UOITEpOLUWOD0e
ejqeuoseel e peou Aew seniigesip yim sjenpiAipul payiyenb ‘sawn Wy

KAd1/0d UOHepowwoosy sjqeuoseoy

‘arey wey] Oo} Bulureyed uoleuuojul

feuojippe MaiAes pinoys asemejag ul Bupiom saaXojduie pue ial
ajqeyjeae ‘uwiey} 0} Bulurepiad uoHeuuojul jeUOIDpe MAIA@l Pinoys aje}S
OA MAN ul Bupyom seefojduy ‘Aaj0q uoiyeljeyey-yuy s,Aueduuos au} Aq
PassAod ese Aayjod siyj sapun yyGnoug sjulejdwiosy “peyodei 10 payebsenul
©q JOU } BU} S}senbel UJedUOD JO JUle;dWOD 984} pesie OYM JENpIAIpUI

OU} J! UBAe ‘AdIOd siy} eJ2/O1A yBILW yey} eAasqo Aeu} UONeNts Aue 10 Aoljod
SIU} JOPUN LOU} O} Pesies UW@DU09 Jo jUIeE|dWWOD Aue ode 0} UO!}eBI}Ggo ue
eaey osje siebeuew pue suosiAjadns ‘julejdwioo 9yj 0} asuodseay ul UOOe
ayelidoidde ey2} 10/pue eye6i}seAu! 0} peau ay} UaAIG ‘ajqissod ju9}xe SU}
0} uoHeBysenu! oy} Bulinp paulejurew 9q iM Ayyenuepyuog ‘payeBisenul
‘ayeldoidde J! ‘pue pamaiaas Ayjduwiosd aq jJIM syulejdwo4 “(Buipodas
snowAuoue JO} senueae sapnjoul YoIYyM) Aolfod J00q USdO sy} Ul peljjuepI
S}@UUBY9 94} Jo aUO YBnolY} Jospue ssounosey UeLUNH 0} payodel aq
pinoys Aaljod siy} Jo uoe/oIA ajqissod e ynoqe UJe0U09 Jo jUIE|dWIOD Auy

"S]U@A8 JBID08 pejejal-sseuisng pue ‘shuljoow sseuisng ‘sdiy
SSBUISNg se Yyons ‘aoe|dyJOMm au} epis}no Buijes payejoi-ysom Aue ul pue
998/d}J0M 94} Ul e[qe}daoceun si AdiOd Siu} Jo UOHEIOIA Ul SI Jeu} JOIAeYEg

"“ad|ASpsyIqow

49@4jO JO Je;NdWos & UO Builpnjoul ‘seid yom eu} Ul GueyMAUe sjeayeLU
Jaujo JO ‘sua}sod ‘sucoyes ‘seulzebew ‘sainjoid ‘s}oa{qo exjsebins Ajenxes
Buixejdsip 40 ‘asimJeyjo Jo Ajjeaiuoyseja ‘puey Aq JeyjJ@UA ‘S9}OU JO ‘s1a}}9|
‘sBumedp ‘seyol aaljseb6ns Ajjenxes Buywsuey Jo Bulsodwios ‘eoueseedde
Jo Apog s,/enpiAipul Ue jnoge s}UsWCD Jo ‘s}uaUWOD BulpeiBap

Ajjenxes 10 AioyeBouep ‘seyof eaysebins Ajenxes Bure ‘awoojemun si
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 37 of 92

EXHIBIT C
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 38 of 92

27l MOOSANVH ASAO dA

“(quief{dwioo

2 jo uoeByseaut Jo Buijpuey ayy ul yey poo6 ul Buljsisse JO) Julejdwoo
uyey poo e& Bulyew Jey Jo siy Jo yjnsel e se JeuUeW JaUjO Aue UI jsureBe
Pejelje}e1 JO ‘peos909 ‘peyepiwuijul ‘possesey ‘pousjeeiy} ‘pepuedsns
‘pejowsp ‘pabieyosip oq pjnoys seXojdwie oN “UoHel|e}aJ Jo Jeay

jNOUIIM (SUJEDU0D YoNs Oo} Guljejad UOEBSeAu! Ue Ul eyedioled Aou} uaym
Jo/pue) yonpuod jealujouN Jo jnymejuN yoadsns Jo ses Aay} uaym dn Buiyeeds
SIGeYOJWOS (9a, sesAojdwe |Je yey} ainsue 0} peuBisap si Aoyod siy |

“UPe) Peg Ul po}e OsIMUEUjoO Jo ‘UOeBSeAU! Ue JO asyNOD BY} Ul
UORBUOJU! Bulpes|siw Jo ase} AJsnojoyew paplAcid A|BuMoUy ‘uoebele
ase Ajsnoioyew e apew AjBumouy sadojduwe au} ssajun ‘peyeljuejsqnsun
Ayjenjuens si} jurejdwios Bulkapun 419y} J) uaAe ysulebe pajyeyejas

Bujeq Woy seehojdwe syiqiyoid yseoU0D “s}oeJ]UO JO suonjeinBe ‘sme|
siqeoidde Jo ‘(Adod uoHepowuWOooy ajqeuoseey Jo Adi|04 JUSWWSSEIE}]
‘AD10d OFA OY} ‘uoeywUY jnoUym ‘Buipnjoul) saloyod 40 Jonpuoy

JO 8POD SJSEIWOD JO UONEIOIA U! aq 0} SeAaIjEq AjqeuOseal ays JO BY Jeu}
yonpuos Aue Bulpsebei Buipaacoud Jo uoyeBysenu! ue ul s}sisse SSIMIBUjO
JO UOREUUOJU! SEpIACJd ‘UJedUOD e sasie! ‘juIe;dLuOS eB seyewU Yyey poob ul
om sefojdwia ue jsujebe uolelejou Jo WW} Aue syiqiyoid Ajoujs jseowo05

AdijO¢g Uoleyeyay-NUy

‘AdlOg uoHeIe}OY

-Huy sAuedwos yj Aq paseaoo aye Aaijod siyj apun wB6noug sjurejdwosy
‘poyeBysonut ‘oyeudoidde 4! ‘pue pemeinol Ayduioud @q [JIM sjule}duo0s
‘(Buodes snowAuoue Jo} senueae sepnjoul yorum) AoljOd J60q Uedo ey} ul
PSUS! S[eUUeYS ay} Jo suo YBnolY} Jo/pue ssounosey UBLUN} 0} payodad
8q pjnoys Aayjod siyj Jo Uoe/OIA ajqissod e ynoge Weou0d Jo yuIe|dLuoD Auy

 

“elydjepeyyd “O°q Uoybuiyseny ‘Spesnyoesseyy
“SlOUll|| ‘PuelATe] :weuj o} Bululeyed uoyeuUoju! dyloeds jeuoIppe
MAIABI PINOYS Sal}9 JO Seye}s BuMo}jo) uy} Ul BuDyom seoAojduig

‘anBoyeip eaqoesoqul

SU} SEN! 0} O€BZ-E/7-SG8 Je (LOJeu}SIUILUpe Jsenbe suoHepoWWWOI0e
Ayed pily} S,jseow05) YOIMBpes Jo eaqjejuasaidey seounosey

UEWUN} JNOA Jay}e JORJUC eseaid ‘UOHepoWWOD.e Ue peau NOA J}

“‘pepeou

S! UOHEPOLULWODIE JO PUIy JEYM PUR ff SUILLIE}SP O} JEPJO Ul (me] B[qeotdde
Aq poyjuued se ‘“IapiAoid ase yyeoy s,aeXojdwe 9U} JO/pue) aouelsisse
Buuinbas eeXojdwie ue YM enBoyelp eaqoesajul ue ul abeBue 0} SI sojoeid
SJSBOWOD “AlijIqesip & 0} enp pasu e Yyons erey Aew oyM seahojdws

0} ajqejjeae aq Aew jeu Souejsisse jo suuoy Auew ove aley) ‘suorjoun; gol
[euesse JeL/siy UWOped 0} eaAojdwea ue ajqeue j}IIM Jey} SUOI}epoLUWODNe
8|qeuosee, JO} s}jsenbei ssnosip 0} uly pue Apeai si jsenw05

 

 

t

 

"UOI{SOd J94} JO SUOHOUNY |eI]UESse 84} LWOJed 0} JepsO Ul UOepowLUODDe
e|qeuoseal e pasu Aew saniigesip uM sjenpiAlpul peyijenb ‘sou) yy

Adl|0g UoHepowiWossy ajqeucseay

“afay Wey) Oo} Bululeped uoeuLoul

[BUO}/ppe MalAel pinoys asemejaq ul Bunyiom saafojdiue pue Sia
a/qeiene ‘wey} 0} Bujuleyed uojeuuojul feuOHIppe MalAel Pinoys ajejs
HOA MEN Ul! Bupjiom seafojdwiz ‘Koyog uoneljeyey-yuy sAUediuos 3u} Aq
Passao09 aye Adljod siy} Japun yy6noig sjuiejdwo0s ‘payiodai Jo poyebijseau!
@q JOU }! Jey} s}senbeJ WS9U09 Jo jUIe|dWOD ay} pastes OYM JeNpIAIpU!

8} J! UeAS ‘AdIOd SIU} ayejOIA JyBIW Jey) sALesgo Aeuy UOIeNys Aue JO Aayjod
SIU} JOPUN WY} 0} pesies W809 JO yulej|dwoo Aue Joded 0} uoNe6I\go ue
eney osje sisbeuew pue siosiAjedns “jule|dwiod oy} 0} esuodsai ul UoIe
ayelidoidde aye} J0/pue aye6i}senu! 0} pseu ay} UaAIB ‘ajqissod }U9]xX9 84}
0} uonebysenui 84) Buynp peureyuiew 9q jliM Ayyenuapyuos ‘payeBnsenut
‘ayeidoidde 41 ‘pue pameaiaas Ayjdwoid aq [IM syulejdiuo04 “(Buodel
snowAuoue Jo} senueae sapnjoul yoiym) AolOg 100g UedO 9U} Ul payuap!
S|PUUEYS a4} JO SUC YBnoJY) Jo/pUe seoinosey UeWNH 0} payodai aq
Pinoys Aajjod siy} Jo uoneIOIA aiqissod e ynoge Wau. Jo yuIejdwios Auy

"SJUSA@ JBID0s pajejal-ssauisng pue ‘shuljaew sseuisnq ‘sdil}
SSBU/SNq Se YoNs ‘ede|dyJOM 84} Spisjno Bulyjes payeyei-yiom Aue ul pue
S9e/dJ0M Oy} Ul B[Ge}deo9eUN s} Aoljod si} Jo UOIJEIOIA UI SI yey} JOIAeyag

“B0lASpajIqOWwW

49Y}0 JO Jeyndwioo e uo Buipnjoul ‘aoejd yom ey} u! cueymAue sjeuayew
JaUjO JO ‘sia}sod ‘sucopyed ‘saulzebew ‘seinjoid ‘s}oalgqo enysabéns Ajjenxes
BulAejdsip Jo ‘asiwueyjo Jo Ajeaiuasjogje ‘puey Aq JOYJSYM ‘SojOU JO ‘sJayo]
‘s6umeip ‘sexo! anjse66ns Ayjenxes Buryiwsued Jo Buisodwoo ‘soueseadde
Jo Apog sJenpiaipu! ue jnoge sjueWWOCd Jo ‘syueWiWOS Bulpesbap

Aljenxes 40 AuoyeBouep ‘seyol eayse6ins Ajpenxes Bulyew ‘OLUODJSMUN SI
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 39 of 92

€7| MOOPGNVH ASAO1dNS

‘Auedwoo

8U} Wl, SQuasge jo sAea] & BuLNnp jueWAC|dwe sepis}no ul abebue

0} UB|d Aey} JUaAa OY} Ul JOSiAJedns Jay) AjjOU JsNLW OS]e SeeXojdWe ‘me|
ajqeoljdde 0} yoalqng ‘ew Aue je payored oq ued JUaUAC[dWa apisino UI
ebebue 0} uoyezuou;ny ‘Jonpuo| Jo epoD eu} Jepun 9AcUddy pezuouIny
ue pue JosiAjadns Ji8y} Wo} jeaocidde-eid uje}go jsnuw (sseuisng
peumo-Ajiwey e Buipnjoul) sseuisng jyoJd-10) Spis}no ue JO JO}OeJIP eB aq JO
J991JJO JO JOSIApe ‘JURYNSUOD ‘aaAojdWs Ue se 410M 0} YSIM CUM sedfojdUy

*JSBOWWOD JO s]sauajUl OU}
Jo ssauisng ayeuiy6a| Su} YW e}edwWoo AjjOeuIpUl JO A}OeJIP

JO
‘UOHEUUOJU! JAWO}SND JO jeNUSpyUOS ‘ANe}aiidoud SJSCOWIOD UO MeIP se

-JueWdinbs JO/pue salyoes jSeowW0D
@sn 0} Jo sinoy Hulysom s,aeAojdwea ou} Buunp ‘Ayedoid sjseowu07
UO SOIPAIOB payefal JO JOM JONPUOD Oo} saXojdwWs ou} auINbel—e

‘JSBOWOD YJIM SsoUBLUOLIEd
JOM S,20A0/dWUd 84} UO JO@Yyo je}USWLJEp B OABY JO dedwi =e

-JSBOWOD YIM UOolsod s,safojdwa
SUL YIM a/gI}edwosu! ase 10 JsalejzU! JO JoIjUoD e oyBalD lk

‘ySBOWOD je sali|iqisuodses
pue ‘selnp ‘einpeyds Jom s,eeAo|dwWe Ue YUM JoIUOD

7J2Y} SOIANDe YOns Bulpnjoul ‘s}sosejul

S AuedWod 94} YM JOI[JUOD e ‘ajyeelo 0} weedde Jo ‘ayeaio Aew yeu)
SOI}JAIOB Spis}no Jayjo J0/pue JUaWAO|dWWs episjno plone pinoys seeAojdwe
‘me| a[qeol|dde Aq poyajoid asimieujo se jdeoxe ‘elojouoy | “S}Se10]U!
sseuisng ayewni69] sAuedwos ou} YIM syeyojul ABW YOIUM SorAOe
Jo/pue juewAo|dwue Ajnp-yo Aue plone 0} Aj|iqisuodsai e eaey seeAojdwa
‘saaXojdwied sy! Jo saljAljoe Ajnp-yo Su} UJI BJepa}U! 0} Yees JOU Seop
JSBOLUCD SIIUAA “Suosead AUewW 10} AUedWU09 au} Jo apis}no saiqIAIOe JOUJO
Jo/pue juewAo|dws ul abeGue Aew seafojduie jeu} seziuBooe: seou0D

yuswAo|dwy apis}no

“SMB JOMO|QSTISIUM

Japun peyajoid se ‘JseoWwoD 0} auNsO/sIp JnoUJIM SUOTEJOIA je6a} ajqissod
BulpseBed ‘uoissiwuod ebueyoxy pue seyuunseg ey} Buipnjoul ‘uolss|WLuCo
Jo Aouebe jejusuusero6b Aue 0} uoeWwojul epiAoid JO YIM ayeoIuNWWOD

0} Ayyiqe snoA syuit| Aayod yseowio4y Jeujo Aue Jo siy} ul BUIUJON

"PasiBl SUISDUOD OY} MAIAS Pue SANOedsied JNOA Jeay 0} AyuNyoddo ay}
senjea Aueduos ay} ‘ieAemoy ‘ase yore U| ‘UOHORISI}es JaU/SIY 0} parjosel
@q |IIM Ua9U09 s,9eho|dwe ue yeu} asjueIeNB youues Aueduios sy

“e@sooys NoA ! snowAuoue uleWwal 0} NOA smoyje Yyoium ‘Auedwioo
Ayed-piiy} juspuadepur ue Aq pefeuew yjog aue evo gay pue

SUI|djaH SY “‘Yodes e ayew oO} (Woo SUd}STTESIOAIU) DENISEOUIO> MMM)
[2BHOd GSA Ay} YSIA JO (€8/7-SOr -128

~| JO SN3LSI1-0%-228-L) Suda} eu; [Jed Osje ued No, ‘ealjeyusseJdel
SUS]SI7 [ESJBAIUOGN JSEOWOD & JO SA}E]USSeJdel YH Aue Uepee|

[290] JOYJOUe O} 4/2} UBD NOA ‘JosiAJOdNs JNOA UWA WedU09 e Buisies
S|QEPOJWOS JOU ale NOA Ff “A[YOIND WSdU0d & SAjOSal 0} LOH}ISOd Jseq

eu} ul Ajjensn si Josijuadns Jno, ‘senss! AjUbeyul pue soejdyiom Buisied Jo}
sjouueyd jo Jequinu eB sepnjou! Weshold suejsIq JeSISAIUMOGN JSeOWOD
ey “a[dood jy6i ay) Aq pue Ajeyeudoudde pessoippe aq [jim SUJSOU09
4JnoA yeu} Buimouy ajqeYojwos eq ued NoA Os suUs}sI7 [ESIOAIUN DEN
yseowog paubisep om ‘Aoljod J00q usdo Jno YIM Jua}sisuoD

 

"NoA Wo Jeay O}

JUEM EM—JOVEW J9Y}O AUB JO JONPUOD jeoIUJoUN JO }eHs\|l pajoedsns jnoge
UJSU09 B ‘anss! B0R/d4JOM EB SOAJOAU! }! JOYJEYM—LBDU0D JO UOI|SeNb
SU} JBWEW ON “UO!eI/e}eJ Jo Jes} JnoUuYM dn Buryeeds ajqeyojwoo

[88j NOA aJaYyM JUSWIUOUIAUS Ue BUVeeI9 0} Pay ILUWOD s! JseNWOD

weiboid SUd}SI7] JESJOAIUL}DEN
ysPOwo0y pue Adijod 100g usdo

“‘payebisenul

‘ayeludoidde 1 ‘pue pamaiael Aydwodd aq |! syurejdwo4 *(6ulyoda
snowAuoue Jo} Sanueae sapnjoul yaium) AdIjoq J00q UedGO 8U} U! paljjuepI
sjeUUBYS 84} Jo suo YGNoIU} J0/pue seoinosey UeLUN} 0] peyodes eq
pinoys Aajjod siuj jo uoNejoiA ajqissod e jnoge WeouU0? JO JUIE|dWos Auy
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 40 of 92

EXHIBIT D
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 41 of 92

(Comcast. Job Description

Function Customer Service

Family Customer Account Executives

Job Title CE 2, Cust Exp Associate (Billing)
Job Abbreviation CE2BILLING

Hierarchy Group Support

Hierarchy Level Support 2

FLSA Non-Exempt

Summary

Facilitates interactions with customers in a way that is in accordance
with the Company's service delivery strategy. Establishes rapport and
promotes effective relationships, upholding Comcast#s commitment to the
customer experience through our Credo, Voice of the Customer (VOC)
surveys, and the Comcast Customer Guarantee.

Responsible for accurately and confidently handling customer inquiries.
Promotes Comcast products and services and makes recommendations that
meet customer needs. Relates well to the customer, demonstrates
favorable image of the Organization through effective use of soft skills
(including active listening and problem solving skills), professional
communications and internal/external customer interactions. Exercises
sound judgment within the scope of their empowerment, and acts in the
best interest of both the customer and company.

Employees at all levels are expect to:

- Understand our Operating Principles; make them the guidelines for how
you do your job

- Own the customer experience - think and act in ways that put our
customers first, give them seamless digital options at every touchpoint,
and make them promoters of our products and services

- Know your stuff - be enthusiastic learners, users and advocates of our
game-changing technology, products and services, especially our digital
tools and experiences

- Win as a team - make big things happen by working together and being
open to new ideas

- Be an active part of the Net Promoter System - a way of working that
brings more employee and customer feedback into the company - by joining
huddles, making call backs and helping us elevate opportunities to do
better for our customers

- Drive results and growth

- Respect and promote inclusion and diversity

- Do what's right for each other, our customers, investors and our
communities

Core Responsibilities

- Demonstrates proficient skill in communicating and explaining account information
to the customer with focus on first-call resolution. Must be able to accurately
calculate and communicate taxes, fees, one-time charges, and/or recurring monthly
fees. Exp

- Demonstrated ability to multitask between multiple tools and systems (knowledge
base, team meetings, supervisor) and apply information and knowledge to customer
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 42 of 92

situations.

- Complies with company policies and procedures while applying sound judgment
within scope of their empowerment and follows guidelines for Customer Proprietary
Network Information (CPNI) and Personal Identifiable Information (PI). - Accurately
prepares

- Acts as a product consultant, articulating product features and benefits and making
recommendations based on customer needs/interests; identifying buying signals and
asking for the sale, reselling current value or right-size, delivering a quality custom
-Educates and promotes self service options.

- Proficient understanding of competitive environment and begins to position
Comcast#s products positively to our customers.

- Demonstrated ability to work in a fast-paced, structured, dynamic and
high-transaction environment.

-Proven ability to maintain composure in stressful situations, and manage and diffuse
angry or upset customers.

- Consistently meets or exceeds established goals and performance metrics.

- Regular, consistent and punctual attendance. Must be able to work nights and
weekends, variable schedule(s) and overtime as necessary.

- Attends training as required.

- Works independently, requiring minimal Supervisor support.

- Interacts with customers via telephone, e-mail, or face-to-face to assist with a
variety of customer inquiries and issues. Must be able to wear telephone headset and
manipulate objects such as pen, keyboard, and mouse.

- Other duties and responsibilities as assigned.

Education Level

- High School or Equivalent

Field of Study

Certifications

Years of Experience

- Generally requires 2-5 years related experience
Compliance

Comcast is an EEO/AA/Drug Free Workplace.

Disclaimer
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 43 of 92

The above information has been designed to indicate the general nature and level of
work performed by employees in this role. It is not designed to contain or be
interpreted as a comprehensive inventory of all duties, responsibilities and
qualifications
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 44 of 92

EXHIBIT E
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 45 of 92

wt.
COMCAST

Comcast National Call Center Attendance Policy: Your Guide to Managing Life Inside and Outside of Work

You play a critical role in the commitment Comcast has made to deliver a great customer experience. In order to
keep our commitment to all our employees and customers, we rely on you to honor your work schedule and to
be on time. We also understand that life happens outside of work and employees need to devote time to both
areas.

To this end, Comcast has established the following attendance policy to help us strike the right balance between
meeting customer needs at the highest level and providing employees work-life balance. Please read this
document in full.

OUR EXPECTATION TO ENSURE EXCELLENT CUSTOMER SERVICE
Please ensure you are familiar with our expectations and your responsibilities below:

° Arrive at your workstation and login into your phone systems, networks, and work applications promptly at
the start of your shift. Please do not perform any work before the start of your shift.

¢ You should be ready to answer customer calls no more than 10 minutes after arriving at your workstation.
During this “prep time” before you begin customer interaction, prepare to assist your first customer of the
day by logging into the computer, opening work applications, retrieving and reviewing e-mails and
voicemails, reading updates, reviewing job aids, and performing other work tasks.

a) Prep time should not be used for any non-work activity.

b) This prep time at the beginning of every shift should take no more than 10 minutes and is built into
your productivity targets.

c) Record all prep time as work time in the Employee Self Service System (ESS). If you are unable to
complete your prep time in 10 minutes or less due to computer delays or other factors beyond your
control, you should notify a supervisor.

¢ Log out of your phone and computer systems no earlier than 4 minutes before the end of your scheduled
shift, and be sure to include the time it takes to log off your phone and computer systems as work time in
ESS.

e Record all work time in ESS. You must not work “off the clock”. During a scheduled meal period or rest
break, you may not perform any work duties.

¢ If you are unable to be at work, you must follow the call-out procedure for your local call center, unless
there are emergency circumstances related to the reason for calling out that prevent compliance.

NEW HIRE INTRODUCTORY PERIOD (First 90 days of employment)

Reliable attendance is especially crucial during your new hire introductory period, and therefore, more
heightened standards for attendance apply. During this time, you will participate in a comprehensive training
program to learn about the tools and resources needed to do your job. You will meet regularly with your leader
to discuss attendance, conduct, and performance. The expectation is that you will be at work on time each day
of your introductory period.

During the training and nesting periods, those using the On-Track performance management program (if
applicable to your function) or another performance management system will receive corrective action issued as
an Unscheduled Absence Points (UAPs). Agents receive UAPs for a number of reasons: arriving late, departing

Last Updated November 2017
Comcast Corporation
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 46 of 92

ste.
COMCAST

early, unscheduled absences, no call no shows, and pattern behavior. Please see below for the associated
number of UAPs for the new hire introductory period:

e =1UAP = Written Warning
© 2 UAPs = Final Written Warning
e 3 UAPs = Termination

Leaders will partner with Human Resources (HR) when needed. Corrective action for attendance may be
expedited if patterns of unacceptable attendance occur.

HOW COMCAST HELPS YOU MANAGE ATTENDANCE

Following completion of your introductory period, we encourage you to schedule time off in advance whenever

possible. However, we understand situations occur when you may not be able to plan in advance.

Review the chart below to learn about the different types of absences at Comcast:

 

Type of Absence

PTO You Can Use

UAP Points

Additional Information

 

Pre-scheduled and
pre-approved time
away from work
(e.g., vacations,
appointments, time
off to relax)

Flex, Floating Holiday,
Vacation

No UAPs issued if paid
time off is available

Flex, Floating Holiday, and
Vacation are provided in
accordance with our
Traditional Time Off
policy, which is outlined in

the Employee Handbook.

 

Unscheduled,
Excused Absence
(e.g., emergencies, ill
self/family) with
Flex/Floating Holidays
Available and leaves
required by law (e.g.,
FMLA)

Flex, Floating Holiday (use
only available time on the
date you take off)

No UAPs issued if Flex
and Floating Holiday
time is available and
the employee followed
local call-out
procedures,

You will not incur UAPs
for unplanned absences
(except for a No Call, No
Show) if you use available
Flex or Floating Holiday
time and follow local call-
out procedures.
However, Flex and
Floating Holidays may not
be used to excuse a No
Call, No Show.

 

Unscheduled.
Unexcused Absence
with no Flex/Floating
Holidays Available

 

 

After you have exhausted
your Flex and Floating
Holidays, you will incur a
UAP for any unscheduled
absence even if you have
Vacation time available.

 

Absent from 10 minutes
to 50% of your shift will

incur 0.5 UAP.
Absent greater than
50% of your shift or

more. You will incur 1.0

UAP.

 

You must use any
available Traditional Time
Off to get paid.

 

Last Updated November 2017
Comcast Corporation

 
Case 1:21-cv-00192-GPG Document1-1 Filed 01/19/21 USDC Colorado Page 47 of 92

 

Failure to report an resignation and will result
absence at any time 3 UAP points per No in the termination of

No Call, No Show before the end of a Call, No Show employment. A No Call,
scheduled shift. No Show cannot be

we
COMCAST

Three consecutive No
Call, No Show days will be
considered a voluntary

excused by using Flex,
Floating Holidays, or
Vacation time.

 

 

 

 

 

Approved leaves of absence and other leaves required by federal, state or local time off laws (e.g., FML, ADA,
state and local paid sick leave, Personal, Bereavement, etc.) are excused absences for purposes of this policy. If
you are taking leave intermittently (FML, ADA, paid sick leave or any other type of intermittent leave), you must
still comply with local call-out procedures and designate the nature of your absence when calling out.

We encourage you to speak with your supervisor to discuss any questions you may have. We appreciate the
commitment you show to the business by honoring your work schedule.

WHAT HAPPENS IF YOU ACCUMULATE UAPs?

Unscheduled absences that are not excused will result in corrective action as set forth below:

Verbal Warning = 1 UAP within a rolling backward 6 month period

Written Warning = 2 UAPs within a rolling backward 6 month period or 1 additional UAP while on Verbal
Warning

Final Written Warning = 3 UAPs within a rolling backward 6 month period or 1 additional UAP while on
Written Warning

Termination = 4 UAPs within a rolling backward 6 month period or 1 additional UAP while on Final Written
Warning

Please also note the following:

If time is not entered daily, employee will see a “Pending” UAP in the ESS dashboard:

e Employees are expected to enter time daily. Any unscheduled absence will display a “Pending”
status UAP in the ESS dashboard
¢ UAPs in “Pending” status will not be counted against the employee during a (14) day period
e Once Flex/Float time is entered into ESS for an unscheduled absence, approved by the
Supervisor/Admin Sup, the “Pending” UAP will be moved to “Waive Time Entered” status
¢ If no available Flex/Float is entered into ESS during the (14) day period the UAP will move to an
“Active” status and be counted against the employee’s record. To correct the UAP the
Supervisor/Admin Sup will need to make a correction manually in the MSS dashboard.
lf an employee does not have any Flex/Float time available the UAP will process as it does today and move
to an “Active” UAP that is counted against the employee’s record
Consecutive days of unscheduled, unexcused absences normally will be treated as separate events.
For a variety of reasons, there may be times when employees are not issued corrective action in the
particular order set forth above. The center's Site Director and local Human Resources Partner have the
discretion to waive a UAP in extenuating circumstances when an employee is not able to come to work. On
the other hand, corrective action steps may be skipped if, in the opinion of management, abuse of this

Last Updated November 2017
Comcast Corporation
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 48 of 92

tte
COMCAST

policy or patterns of unacceptable attendance has occurred. Patterns that may considered an abuse of this
attendance policy include, for example, excessive tardiness.

It is not possible to list every circumstance that may lead to corrective action for attendance related
infractions. Therefore, Comcast reserves the right to issue discipline for issues or infractions that may not
be reflected in this policy.

If an employee is in an inactive status during the valid period of a corrective action, the corrective action will
be “frozen” until the employee returns to work,

To be eligible for holiday pay on a company-observed holiday, you must work your scheduled shift (and any
required overtime) and be on active status both on: (1) the last scheduled workday before the holiday, and
(2) the first scheduled workday after the holiday, unless you are excused from work in accordance with local
practice.

RESOURCES FOR YOU

 

From Daycare referrals to Doctor On-Demand visits, Comcast has a variety of benefits you can leverage to
balance work and life. Visit the Directory of Benefits by:

Logging into “Comcast Now”

Clicking “Benefits” under “Working for Comcast”
Clicking “My Benefits Website”

Clicking “Directory of Benefits”

The Comcast National Call Center Attendance Policy may be amended or revised at any time with or without notice at the sole
discretion of Comcast.

Last Updated November 2017
Comcast Corporation
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 49 of 92

EXHIBIT F
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 50 of 92

Me
COMCAST :

Call Out Policy

Employees are expected to be at work and on time every day as scheduled. When employees are unable to be at work, they must
fallow the call out procedures outlined in this policy. An employee's obligations under this policy are In addition to their obligations
under the National Attendance Policy.

Employees arriving late, leaving early or reporting an unscheduled absence (col lectively “unscheduled absences”) must contact the
following within one hour prior to the start of their scheduled shift:

¢ = Their Direct Supervisor or Manager
e Resource Management: 877-60-ROC-60 (877-607-6260) — Effective beginning December 9, 2013

“Note: Employees who unexpectedly leave work early must notify their supervisor and Resource Management of their departure
Prior to leaving.

Employees missing consecutive days must continue to Teport their absences daily, All call outs need to be made by employees.
Family members should not report absences for employees unless there is an emergency. In situations where a family member calls
on behalf of the employee, the family member must provide a satisfactory explanation regarding why the employee was unable to
call out. Emails and texts are not an acceptable mode for communicating absences,

If you receive the voicemail of the person you are trying to reach, the following information should be provided:
e Name
« Telephone number
® Reason for absence (e.g. sick, intermittent Fa mily Medical Leave (including pending leaves), transportation Issue)
® Estimated time of arrival

Fallure to comply with this Call Out Policy will result in corrective action up to and including termination (separate and apart from
any corrective action applicable under the National Attendance Policy).

This policy applies to all unscheduled absences for intermittent Family Medical Leave unless the employee is unable to comply with
the procedures above due to an emergency or other extenuating circumstances relating te the leave, In such circumstances, the
employee (or his/her family member) is expected to call out as saon as possible and provide the reason for the inability to comply.
Employees on Intermittent Family Medical Leave who do not comply with this policy and are unable to provide a satisfactory reason
for their non-compliance may be denied intermittent Family Leave tn addition to recelying corrective action as set forth above,

Coll Out Policy

{ have read and understand the Cail Out Policy. | understand that Comcast may change or revise the Call Out Policy at
any time in its sole discretion. if | have any questions about this policy, | will contact my HR representative.

oe 10373464 oisty
Employee Signature PERNR # Date
Revised December 5, 2013
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 51 of 92

dy

COMCAST

COMCAST CALL CENTER ATTENDANCE POLICY
~ACKNOWLEDGEMENT-

L, O VEGIG lh LAY \yvs , (print name) acknowledge receiving the updated Customer
Care Attendance Policy (the “Attendance Policy”). | have read and understand the updated policy.

| understand that the Attendance Policy provides information concerning Comcast's expectations and
my responsibilities as they relate to attendance.

| understand that Comcast may change or revise the Attendance Policy at any time in its sole discretion
and without notice.

| understand that Comcast has provided me with up to 10 minutes of time after the start of my shift to
prepare for my workday which may include a variety of duties such as retrieving, reading, and/or
listening to work related emails or voicemails, logging Into any needed systems and applications, reading
updates, reviewing any job aids, updating my time sheet and any other work related tasks. This time
allows me the opportunity to be at my desk at the start of the shift and fully prepared to assist my first
customer, | understand that | am to properly record the preparation time as work time in the Employee
Self Service System (ESS).

| understand that the Attendance Policy does not constitute an express contract of employment and
does not guarantee employment for any specific period of time. | understand that my employment with
Comcast Is at will and that Comcast or | may end my employment at any time, for any reason and with
or without notice.

Sst DO fol dafi4

— * 7

Employee Signature Date
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 52 of 92

Boe ese |Pevonn rast [zp

 

 

ACKNOWLEDGEMENT OF BUSINESS SERVICES TEAM EXPECTATIONS

| have read and understand the policies and expectations outlined in the Business Services
Team Expectations guide on pages 1 through 5 of this document.

| understand that Management reserves the right to further define, supplement, or modify this
policy as needed.

\o344r 64

Employee Perner #

Su ? AV RK Des \o US

Employee Name (Printed)

TOs olalia

Employee Signature

~ Date

/ , 4

taf, POV lo [uf 4

Supervisor Signature ) Datd ' / :
i

1
a

 

 

Updated 9/10/2018 Page 5 of §
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 53 of 92

COMCAST BUSINESS CALL CENTER SCHEDULE ADHERENCE POLICY

POLICY

Comcast is committed to providing a superior customer service experience to all of our customers.
Employees play a critical rale in the day-to-day operations because Comcast depends on employees to
deliver this exceptional service. Comcast call centers are staffed and agents are scheduled according to
the call arrival patterns so that we can be available for our customers when they call into our center.
For these reasons, Comcast relles on employees to honor and adhere to their work schedules.

WHAT IS THE SCHEDULE ADHERENCE SCHEDULE POLICY?

To ensure the needs of customers are met, Comcast has established the following policy for Comcast
Business Care call centers. Three situations are covered In this Schedule Adherence Policy:
@ Being up to 10 minutes late for the start of your shift. Anything 10 minutes or greater Is covered
under the Attendance Policy.
e Exceeding allotted time for lunch
e Logging out before the end of a shift.

Each tardy as defined above will result in an occurrence for the individual. Employees are allowed four
occurrences in a fiscal month. If an employee has five such accurrences in a fiscal month the employee
is subject to corrective action. Each fiscal the occurrence reset. If the employee get 5 occurrences each
subsequence of 3 occurrences within the same fiscal month will result in the next level of corrective
action being administered.

The occurrence counter resets at the beginning of each fiscal month and the first trigger will again be 5
to start or continue the corrective action process.

WHAT EMPLOYEES CAN EXPECT FROM COMCAST

Employees are responsible for arriving at their workstation promptly at the start of their shift. They
should not arrive at their workstations or perform any work before the start of their shift. Employees
should log into computer networks, phone systems, and work applications as soon as they arrive at thelr
workstation. In addition, employees should be ready to answer customer calls as soon as possible but no
more than 10 minutes after arriving at their workstation. During this “prep time,” employees should
prepare to assist their first customer of the day by logging into the computer, opening work
applications, retrieving and reviewing e-mails and voicemails, reading updates, reviewing job aids, and
performing other work tasks. Prep time should not be used for any non-work activity. This prep time at
the beginning of every shift should take no more than 10 minutes and Is built Into employees’
productivity targets. Employees should record all Prep time as work time in the Employee Self Service

System (ESS).
oo

{at

1M
Employee’s Signature | Date:

 
  
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 54 of 92

EXHIBIT G
12/ VSG $: Gael. ?

Certification of Request for Reasonable Accommodation

Return this form by email to ComecastDocuments@SedewickSIR.com or by fax to 855-464-2015
Form is due by 14/11/2019

Employee Name: Suzarah K. Dorleus
Claim #: 30193750130-0001

39092,GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 55 of 92
9 FAX

21003/009

 

i. Does the employee have a physical or mental impairment? ives C1 No
If yes, please state the type of Impairment:

2, Does the employee’s impairment substantially limit any of the following major life activities:

SK Working _.. Interacting with others va. SC@INE __ Thinking

__ Bending __ Leaming __ Self-Care __ Walking

_.. Breathing Alifling Sitting

___ Concentrating _. Performing manual tasks __ Sleeping X. Other (describe)
_. Ealing AX Reaching _.. Spaaking Geer J

___ Hearing __ Reading a. standing

If no activities are checked, does the impairment affect any major badily functions? Cl Yes [No

AA

3. For each major life activity that is substantially limited by the impalrment, please describe how the amployee is

restricted and describe the Imitations (e.g. “Lifting - Cannot lift more than 10 tbs.”): uy fo (mM, *
2 hour?

CO) aPiug ~ rae peed breafes As to fe gig Fer is “tha eaeg .
bo ffung — No Merve then 3 lbs wy loft arm, ter wave theut wont

Reach. — Ld nated. wo age % Woh mn, , lege Kyte, sed ref LES “Srliope

Sresping ~ Ling ted Jopieg othe: |e tey | Cenanst bald Ware thew. Mb or
henye thee ff Me

4, is the expected duration of the above limitations known? If yes, what is the expected duration of each limitation?

AS Neled @Grva,

5. Please review the attached job description. Does the employee’s impairment limit his/her ability to do any of the job

functions for the position and/or create a direct threat to the safety/health of the employee or athers if he/she
performs such functions? (© Yes x No

If yes, which job functions cannot be performed and/or create a direct threat?

OM

a cos 8 1

 

 

 

 

 

 

 

I,

12-4-2019 301937501300001

 

 

 

 

 

 

 

errr tee oat a Lan rien een yt

5220191204011
: - - - iled 01/19/21 USDC Colorado Page 56 of 92
Case ded cv, 10192°GPG Document 1-1 Filed onaroos

6. Are there any reasonable accommodations that would enable the employee to perform the Job duties of his/her
position at this time without causing a direct threat? PAYes No

a. If yes, what accommodations (if any) are needed for the employee to perform his/her job duties at this time:
Limit eA ote aS in Where # 3 ;
’ . \ A
How long will these accommodations need to remain ineffect? /rtde Alva te

lf breaks or Intermittent absences are requested, please indicate both the frequency (i.e., number per day,
week, month, etc.) and duration of the breaks or absences needed:

Frequency: “Sack whouth
Duration: “Kn te gf faes

 

b. If no, would the employee be able to work in another position at thistime? OlYes CENo
If yes, please describe what type of alternative position(s) the employee could perform:

N ZA

7. If the employee is currently unable to work, with or without accommodations, when Is he/she expected to be able to

?
return to work? A/ TA

CD Areturn to work date cannot be determined and/or is unknown at this time.

Or: Provide Return to Work Date (please do not provide the date of the employee's next follow-up
appointment; please provide your estimate of when the employee will be able to return to work):

 

8 Ifan estimated return to work date is provided tn question 7 above, will any additional accommodations be needed
for the employee to return to work on that date? If yes, please describe the nature and expected duration of the
accommodations needed. AV A

9. Has the employee been previously absent from work (e.g., before the date this form is completed) due to his/her
Inability to work as a result of the condition? Please indicate the specific date(s) that the employee was absent and
unable to work, Ly Bord:

Dates absent and unable to work: Cestpey- 21, 22,3 aud Movewber y, Sb, 10th

pride. FAP he Ai

Signatu Specialty Date

{>
Printed Name: f aif [Recvn lds
Phone: _. 30 .Q~ 337-8370
Address: A366 Sr torme oS. Leese Co Bor 2.

EMA

038% 4 B48 > 2

 

12-4-2019 301937501300001 5220191204011588
:21-Cv- - ment 1-1 Filed 01/19/21 USDC Colorado Page 57 of 92
12/6492019 Gao 's0Se eae OC POCU woos /o0s

’

Federal Genetic Information Nondiscrimination Act of 2008 {GINA}

California Genetic Information Nondiscrimination Act of 2011 (CalGINA}

The Genetic Information Nondiscrimination Act of 2008 (GINA) and the California Genetic Information Nondiscrimination Act
of 2011 (CalGINA) prohibit employers and other covered entities from requesting or requiring genetic information of an
individual or family member of the individual, except as specifically allowed by applicable law. To comply with GINA and
CalGiNA, please be advised that you SHOULD NOT provide any genetic information when responding to a request for medical
information, medical certification, medical release, medical opinion, ete.

“Genetic information,” as defined by GINA, includes an individual’s family medical history, the results of an individual's or
family member's genetic tests, the fact that an individual or an individual’s family member sought or received genetic services,
and genetic information of a fetus carried by an individual or an individual's family member of an embryo lawfully held by an
individual or family member receiving assistive reproductive services. (75 Fed. Reg. 68934.)

"Genetic information,” as defined by CalGINA means, with respect to any individual, information about any of the following:
{i} The individual’s genetic tests;

(ii) The genetic tests of family members of the individual j

(iii) The manifestation of a disease or disorder in family members of the individual; and

(iv) Any request for, or receipt of, genetic services, or participation in clinical research that includes genetic services, by an
individual or any family member of the Individual.

“Genetic information” does not include information about the Sex or age of any individual. (CA Govt. C. § 12926(g).)

 

it

¢ O03 8

OAT

4 - 64 7 2

12-4-2019 301937501300001 522019120401 1588
. - | 1 USDC Colorado Page 58 of 92
12/ F493 G14 Who 500 392;GPG Document 1-1 Filed 01/19/2 g mooe/o0s
. AUTHORIZATION FOR RELEASE OF MEDICAL INFORMATION
RE: REASONABLE ACCOMMODATION REQUEST

TO WHOM IT MAY CONCERN:
Please complete the highlighted sections below.

Pursuant to my request for reasonable accommodation under the Americans with
Disabilities Act and/or related state or local laws, Comcast is conducting an inquiry to
determine: 1) my eligibility for a reasonable accommodation; 2) if | am eligible, what
reasonable accommodation, if any, would be appropriate; and 3) the feasibility of the
reasonable accommodation.

Pursuant to, and consistent with HIPAA, 45 C.F.R. 164.508, [and California’s Medical
Confidentiality Act, Civil Code section 56, et. seq.], | hereby authorize the release of
any and all relevant medical information and records which relate to the physical or
mental impairment that | am claiming substantially limits one or more major life
activities so that such information may be evaluated in connection with my request for
an accommodation.

(1) Name of specific health care provider(s) authorized to provide the information:

 

 

 

 

Provider Name Provider Address Provider Phone Provider Fax
Number Number
1) Favl RusnaldS [1260 Sepmac St | 303-337 -8575 | a0S- 145-6 26U
2.)
3.)

 

 

 

 

 

 

(2) Name of employer or plan administrator authorized to receive and use the
information in connection with the accommodation request:
Sedgwick an behalf of Comcast and Comcast Clinical Director

of 9 Employee's Intl >

{1093221.b0¢; ‘age 6
| | 937501300001 §22018120401 1588

MMM NM

3 6 46-617

 

 

 

 

12-4-2019
- - | 21 USDC Colorado Page 59 of 92
; 10192-GPG Document 1-1 Filed 01/19/ g w007/003
AUTHORIZATION FOR RELEASE OF MEDICAL INFORMATION
RE: REASONABLE ACCOMMODATION REQUEST

(3) The information provided shall be used solely for the following purposes:
approval/denial of leave; assessment, clarification and/or approval/denial of
reasonable accommodations for employee’s claimed disability; assessments of
threats to the safety of employee or others; evaluation of employee’s ability to
perform essential functions of position with or without reasonable
accommodations — therefore, | authorize the release of sufficient information,
without disclosing my specific medical condition or diagnosis, to: fa) describe the
nature, severity, and duration of my impairment, the activity or activities that the
impairment limits, and the extent to which the impairment limits my ability to
perform certain activities and/or poses a threat to safety of myself or others; and
(b) substantiates why the requested reasonable accommoaation is needed.

(4) The information provided shail be discussed and shared on only an as-needed basis
with appropriate personnel to consider my request for, and implementation of
any, reasonable accommodation or related to the purposes outlined in paragraph
(3) above;

(5) / hereby authorize Sedgwick or Comcast's Clinical Director to seek clarification of
any information provided by my health care provider pursuant to this
authorization.

(6) Neither this form nor any document related to my request for a reasonable
accommodation shall be placed in my personne! file. All such documents shall be
kept in a separate and secure medical file.

(7) This authorization shall remain valid for as long as the need for an accommodation
remains necessary.

(8) Right to revoke: | understand that | have the right to revoke this authorization at
any time by notifying Sedgwick (on behalf of itself and Comcast) in writing at P.O.
Box 14566, Lexington, KY 40512-4566. | understand that the revocation is only
effective after it is received and logged by Sedgwick. | understand that any use or
disclosure made prior to the revocation under this authorization will not be
affected by a revocation.

(9)! understand that after this information is disclosed, certain federal and/or state

laws might not protect it.
{1093221.D0C:} ge7of9 Employee's Initials: )

MAAN AANA —

12-4-2019 « ¢ Oo 3 8

 

 

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 60 of 92
9 WED 10:00 FAX 008/009

AUTHORIZATION FOR RELEASE OF MEDICAL iNFORMATION
RE: REASONABLE ACCOMMODATION REQUEST

(10) | understand that | am entitled to receive a copy of this authorization.

By signing below, 1 hereby acknowledge and represent that | have read and
understand the contents of this Authorization.

Date: [2/3|14 oo

Signature of Employee
(or Personal Representative)

Sarah Dorlgus

Print Name:

 

Personal Representatives:

 

lf a Personal Representative executes this form, that Representative warrants that
he/she has the legal authority to sign this form on the basis of:

 

Claim Number: 30193750130-0001

{1093221.D0¢;) Page 8 of 9 Employee's Initials: } \-
I | li l | l | | | | ll ll | Kill | | lll 937501300001 522019120401 1588
03817474 7.848 - 4 «37:24

we CS

 

 

 

 

12-4-2019
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 61 of 92

EXHIBIT H
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 62 of 92

12-12-201

Sedgwick Claims Management Services, Inc. f
PO BOX 14566 @

Lexington, KY 40512-4566 .
sedgwick.

December 12, 2019
Phone. 855-473-7330

Fax: 855-464.2015

Suzarah K. Dorleus
$888 E Vassar Dr Apt # H105
Denver, CO 80231

Re: Comcast
ADA Accommodation Request Approved
Case Number: 30193750130-0001

Dear MMs. Dorleus:
Sedgwick assists Comcast with managing requests for reasonable accommodations.

Comcast is committed to providing reasonable accommodations ta help qualified employees with a disability
perform their essential job functions. As such, Comcast has reviewed your request, your medical information
provided, as well as the information gathered during the interactive process,

Based on these reviews, Comcast has determined that your request for an accommodation is approved. The
following accommodation will be provided:

1, Occurrences on 11/06/2019 & 11/11/2019
2. Intermittent medical leave of absence of 4 occurrences per month with each occurrence lasting up to
1 day: 12/03/2019-05/31/2020

Please note that an individual occurrence includes arriving to work late, leaving work early, or an entire
day's absence.

if applicable, any absence(s), due to your medical condition, which exceed your approved medical
accommodation nated above may be caunted as an unexcused absence and thus may be subject ta discipline
as set forth in the attendance policy, up to and including termination of employment. In addition, you are
required to follow customary call-out procedures unless the nature of the absence does not allow you te
comply. Finally, absences that are not applicable to this accommodation may be considered unexcused
absences and subject to the attendance policy and disciplinary action up to and including termination of
employment.

Please Be Advised:
Paid Time Off: tf available, yau will be required to use unused, accrued Paid Time Off (PTO) when you
miss time from work (unless prohibited by state/local law) in the following pre-determined order: ATTB
PTO, CA PTO Carryover, Flex, Floating Holiday, and Vacation. You are responsible for entering your PTO
for an intermittent leave accommedation into ESS.

Periodic Updates: While on leave you will be required to furnish periodic updates of your status and
Intent to return to work upon request to Sedgwick.

i ‘s 5

wf OS 8 14 7 4 7 8-6

     

301937501300001 702019121 2068224
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 63 of 92

Return to Work information for Continuous Leaves only : if and when you are released to return to
work, you are required ta submit a return to work release note from your treating provider, listing any
restrictions/limitations and the anticipated duration of restrictions/limitations to Sedgwick, prior to
return to work. Please submit the return to work note to Sedgwick via fax at (855)464-2015 or email
to: Comeastpocumen|s@ Secewicksir.com.

You may contact your local HR business partner to discuss next steps.

Please note, additional medical substantiation may be required if your accommodation is needed beyond
the time period specified above.

H you have any questions, require additional information, or experience a change in your circumstances
which necessitates different or additional accommodation(s}; please contact Sedgwick at 855-473-7830
Monday through Friday 7:00 a.m. - 8:30 p.m. Central Time. You may also check the status of this request 24
hours a day, 7 days a week at: hitps://claimlookup.com/comeast.

Sincerely,

Kathleen Kerness Sloan
Job Accommodation Specialist

 

COUN TEMEN SERENE)

w € 03 8 7 7 4r. 8 &@- 61

2

he

12-12-2018 301937601300001 702019121 2068224
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 64 of 92

July 18, 2020

VIA EMAIL
Natalie Martinez
Colorado Civil Rights Division
1560 Broadway Street, Suite 825
Denver, CO 80202
natalie.martinez@state.co.us

Re: Suzarah Dorleus
CCRD Charge No. E2000007763
EEOC Charge 32A-2020-00267

Ms. Martinez:

This response to Comcast Cable Communications Management, LLC’s position
statement is submitted on behalf of the claimant, Suzarah Dorleus in response to the above-
referenced charge of discrimination filed by Suzarah Dorleus. Suzarah Dorleus worked for

Comcast for about two-and-a-half months, starting on October 7i, 2019, and ending on
December 17m, 2019. During the first week or so of training, Suzarah stumbled across an
ergonomic worksheet on the employee portal and decided to fill it out in hopes of being able to
do her job better as a result of her medical condition. After filling this form out, on October 14:n,
2019, the Employee Operations Supervisor for the Human Resources Department (“Jennifer
Reed”) reached out to Suzarah via her work email to discuss the options that she had available to
her. Suzarah was pulled out of training and was informed of the different “medical leaves”
available to her as a trainee in the company.

It was in this meeting that Suzarah was informed about what was called “ADA Days”.
Suzarah was informed that because she was new, the only real accommodation that she could be
provided was to take a maximum of 4 days off per month for her condition. Ms. Reed also
informed Suzarah that she could start taking these days during training, provided that she and her
doctor worked together to complete the forms that Sedgwick, the third-party company who
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 65 of 92

handles these requests, requires. Please note that had Suzarah not been pulled out of training and
told that she could start taking ADA days, Suzarah would never have taken as many absences as
she did. She did not ask for these days off— she simply requested a few ergonomic tools to help
her maintain effectiveness. She was under the impression that her job cared about her physical
health, so she was happy to take the days offered to her. To follow up with the conversation,
Jennifer Reed sent Suzarah Dorleus an email with Sedgwick’s contact information, as well as
information on how to contact them. (See Exhibit A) Suzarah made sure to follow through with
protocols and procedures outlined by Comcast when she took her ADA days. The absences that
Comcast outlines in their position statement are ADA days that Suzarah was assured she could
take without immediate penalty. Suzarah was constantly told by her supervisors that the
disciplinary action forms were “living breathing documents that can always be amended.” When
Suzarah returned to training after the meeting, Dawna Williams stated that Suzarah should’ve
come to her first before going to HR and that Dawna needs to be aware of what’s going on with

her trainees.

II. Factual History
A. Ms. Dorleus’ Employment

Suzarah Dorleus was ready and willing to work the full 40 hours per week schedule at
Comcast as a CAE 2, even though it meant she would be in pain at the end of the workday.
Suzarah would not have been absent as many times as she was if she was not told directly by
Jennifer Reed that she was able to start taking these ADA days during training. Suzarah was
aware of the attendance policy but seeing as an HR representative explained that she was able to
take these days off during the training period, she didn’t question it. She also made sure to
follow through with protocols regarding taking the ADA days because she did not want to run
into any disciplinary action, which included calling the employee attendance line, and letting her
trainer/supervisors know she wouldn’t be in for the day. Suzarah was also actively working with
Sedgwick and her health care provider to ensure that everything was being taken care of
effectively and within Comcast’s guidelines. There was an issue with the paperwork submitted
by Suzarah’s healthcare provider and she immediately opened up a new claim with Sedgwick.

More recently, shortly after filing a harassment claim with Comcast against the trainer Dawna
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 66 of 92

Williams, Suzarah was called into a disciplinary meeting with Rob Albers, Senior Operations
Manager, and Zachary Kelsay, Suzarah’s supervisor on December 11th, 2019. Please note that
this meeting was held a week after Suzarah’s harassment investigation concluded (See Exhibit
C) on December 3:4, 2019. Please note that Dawna made it clear several times during training
that she and Rob were very close and had been for years.
Comcast claims in their response that they elected to waive any disciplinary decision
until Suzarah Dorleus’ claim was resolved, but this statement is absolutely false. This is far from
what happened. In the disciplinary meeting with Rob and Zachary, Suzarah was informed that
she was on “thin ice” due to her absences. Naturally, Suzarah was very confused seeing as she
did the math on how many days she took, and she was informed that she could take up to 4 days
per month during training. Despite trying to explain to Rob that there was a four-day request still
pending with Sedgwick. When Suzarah asked what she had been approved for through
Sedgwick, neither Rob nor Zachary could inform Suzarah on what accommodations she had
been approved for. This was because the accommodation approval had not even come through
yet. The approval from Sedgwick came through the day after the disciplinary meeting was held.
(See Exhibit B) It felt very odd to her Suzarah that she was being reprimanded for absences, but
none of her superiors could inform her as to what she was approved for. See Equal Employment
Opportunity Commission v. Wal-Mart Stores No. 17-cv-739-jdp.
Comcast continues to state that they withheld any disciplinary action as the ADA claim
was pending, but that, again is utterly false. Suzarah had received other disciplinary actions
during her pending claims but was assured that they were “living, breathing documents that can
always be amended”. This time was clearly different. It felt malicious and Suzarah started to
realize that the investigation into Dawna was probably the reason for this rushed decision. It was
retaliation. For Comcast to say that they held off from any disciplinary action until they received
the approval from Sedgwick is completely and utterly false. The meeting was held on December
11m, 2019, and the approval from Sedgwick came through on December 12m, 2019. After
reviewing the approval document, Suzarah wanted to speak to her supervisor, Zachary Kelsay,
about amending the disciplinary documents and points she incurred because she, in fact, was
approved for 4 days off per month, which directly contradicted what was stated by Rob in the

meeting the day before.
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 67 of 92

Zachary, Ms. Dorleus’ supervisor, was away on military duty for the following 2 days, so
Suzarah was unable to reach him. The absence on December 16t:, 2019 was due to
hospitalization for a viral infection that Suzarah had contracted. She fell ill over the weekend and
hadn’t been able to keep any solids or liquids down for two days. Not wanting to get her co-
workers sick, Suzarah was admitted to the ER where she acquired a doctor’s note (See Exhibit
D) and kept in contact with Zachary to inform him that she’d be absent. Despite having a
doctor’s note stating that she could not return the work until the 171 of December 2019, Suzarah
was still terminated. She received a termination letter from Comcast on December 18m, 2019
(See Exhibit E). After putting thought into the way she was treated by her employer both before
and after making the harassment claim to the company, there was a clear difference in morale. It
was clear that Comcast intended to put her out of work, despite being the ones to offer the ADA
days and the fact that they did not wait for the approval from Sedgwick before finalizing
disciplinary actions. See EEOC v. The Home Depot/Home Depot, U.S.A, Inc., N.D. Ill. Civil
Action No. 17-cv-06990 (2017). These are the facts, and Comcast is claiming the opposite.

B. Ms. Dorleus’ Harassment Complaint about Dawna Williams

On November 20m, 2019, after suffering multiple comments about her medical condition
in front of the whole class at the hands of her trainer, Dawna Williams, Suzarah decided to
submit a complaint through Comcast Listens, an online portal where employees who
were/witnessed harassment can submit complaints. She was tired of feeling alienated and
humiliated for a condition in which she cannot change, so in order to avoid retaliation from
Dawna’s friends, the supervisors, Suzarah took the complaint online. There were three key
instances in which Suzarah felt harassed by Ms. Williams. They are: that Ms. Williams: (1)
commented on Ms. Dorleus’ medical absences in front of the rest of the class; (2) touched Ms.
Dorleus’ knee to feel the fabric of her pants; (3) asked Ms. Dorleus “what are you doing” when
Ms. Dorleus was stepping into her zipped jacket due to limited mobility.

Suzarah was not an active part of this investigation. After submitting the complaint,
Suzarah spoke to Ms. Vargas for a few minutes over the phone. That was it. Comcast claims that
Ms. Williams was not made aware of my underlying medical conditions and that she never made

comments in front of the class. That statement is completely, utterly, and profoundly false. The
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 68 of 92

witness to these instances, Jannaye Pogue, is too afraid to come forward for fear of retaliation.
Stated below are the events that Ms. Pogue was witness to:

Dawna Williams made several comments about Ms. Dorleus' medical condition in front
of the training group, which made them uncomfortable. Ms. Williams would often comment on
Ms. Dorleus' absences due to her medical condition in front of the class. Ms. Williams would
also motion and gesture at her arm while making these comments. Ms. Dorleus felt ashamed and
outcasted for taking the ADA days that were offered to her mainly because of Ms. Williams.
These comments, while Comcast tries to deny/downplay them, were hurtful and detrimental to
Suzarah’s mental health. Despite all this, Ms. Dorleus continued to try to love her job and do the
best job she possibly could.

At one point during training, Ms. Pogue and Ms. Dorleus were having lunch together
when Ms. Williams came up and started commenting on the fabric that Ms. Dorleus' leggings
were made out of. Ms. Williams proceeded to touch and squeeze Ms. Dorleus' knee and stated
that she'd "never seen leggings made out of this material before." This made Ms. Dorleus and

Ms. Pogue very uncomfortable. Ms. Dorleus felt stuck because she did not want to be rude to her
superior, but she also did not want to be touched in that manner. It was highly inappropriate.

At the end of one workday where it snowed, Ms. Dorleus was putting her jacket on in a
way that was easier for her (feet first) due to her medical condition. Ms. Williams abruptly
asked, "what are you doing?" in front of the training class. Our supervisor, Zachary Kelsey,

aware of Ms. Dorleus' condition, mentioned to Ms. Williams, aloud, that this method was easier
for Ms. Dorleus to dress herself. The comments did not stop there. After being informed of why
Ms. Dorleus was dressing herself this way, Ms. Williams proceeded to state "Well, I've never
had to put my jacket on that way." There was no concern in Ms. Williams' tone or demeanor.
Obviously upset and uncomfortable, Ms. Dorleus walked out of the room as it was time to go
home for the day. See Rhodes v. Comcast Cable Communications Management, LLC Civil
Action No. GLR-14-1824.

During one of our training breaks where most of us were still in the room, Ms. Williams
asked Ms. Dorleus if there was something wrong with Ms. Dorleus' arm because Ms. Williams
had noticed a few instances where Ms. Dorleus mainly relied on her right hand. Ms. Dorleus
proceeded to explain that she suffered a congenital injury at birth, thus Ms. Williams was aware

of Ms. Dorleus' medical condition. For Comcast to attempt to explain that Ms. Williams was not
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 69 of 92

aware of Ms. Dorleus’ condition is profoundly deceptive and false in nature. Ms. Dorleus
explained to Ms. Williams on several occasions that she suffered a birth injury which led her to
become the way she is now in hopes that Ms. Williams will understand that she is not lazy and
might do things differently than the rest of the class. The last thing Ms. Dorleus wanted to feel
from a superior that she confided in was animosity, but that is exactly what happened. Ms.
Vargas’ investigation did not include the victim, other than a few minutes on the phone. How she
could conclude that the comments Ms. Williams made were out of concern or fear that Ms.
Dorleus was going to step over her jacket is beyond me. With Comcast’s history of retaliation, it
is not surprising the full story did not come out. See EEOC v. Hat World, Inc. d/b/a Lids, et al,
Civil Action No. 2:19-cv-00314-RBS-LRL.

Comcast admits in their position statement that Ms. Williams touched the fabric on Ms.
Dorleus’ knee because she thought it was “cool”. At no point is it acceptable for a trainer to
touch on one of his/her trainees, no matter how “cool” the pattern or fabric of their pants are. Ms.
Vargas became keen on other instances where Ms. Williams was not acting professionally and
assigned Ms. Williams to receive some sort of training. It is inconceivable to think that a trainer
with a history of being “too casual” and/or harassing her trainees is still allowed to be in charge
of establishing the professional tone of the company. There will never be a circumstance in
which this trainer’s actions are deemed professional by minimal standards. See EEOC v.

Rainbow Tree LLC d/b/a Persian Room Fine Dining No. 2-19-CV-5047-PHX-CDB.
CLAIMAINT’S RESPONSE TO RESPONDENT’S POSITION

In this response, Ms. Dorleus has established patterns of neglect on part of Comcast LLC.
The allegation was not only based upon the comments made by Dawna Williams. Comcast has
attempted to downplay he comments made by the trainer, Dawna Williams, and lace it with the
sheer falsity that Ms. Williams was not aware of Ms. Dorleus’ underlying medical conditions, so
there is no way that the comments she made could not be motivated by that fact. Again, this is
completely false and so far removed from the truth. Ms. Dorleus has established many instances
in which Ms. Williams was more than aware of the medical condition that Suzarah suffers from.
Ms. Williams received coaching to improve her professionalism, thus admitting that Comcast is

aware that they have unqualified and unprofessional trainers that they continue to let harass their
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 70 of 92

trainees. If the trainees come forward, they are retaliated against and the trainer just gets a slap
on the wrist.
Comcast has attempted to explain, falsely, that they made every attempt to accommodate
Ms. Dorleus and that she did not receive disciplinary actions until the claim was approved, but
again, that statement is false. They would like you to believe that Ms. Dorleus’ claims are
baseless, but this response to their position statement proves otherwise. Please note that Comcast
is not the one that approves the ADA requests, that is on part of Sedgwick.
Based on the foregoing, Comcast’s response is lacking, full of falsities and holes, and
does not depict the full picture of what went on while Ms. Dorleus was employed there.
Furthermore, the Claimant respectfully requests that Comcast Cable Communications
Management, LLC, be prosecuted to the fullest extent of the law. Ms. Dorleus is seeking to
recoup lost earnings from the date she was fired. In addition, Ms. Dorleus requestfully requests
that the EEOC establishes a permanent injunction to prevent Comcast from failing to provide
reasonable accommodations to future employees. Ms. Dorleus is also seeking damages for the

harassment and humiliation she endured.

Sincerely,

suzarah Dorleus

 

Suzarah K. Dorleus
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 71 of 92

EXHIBIT A
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 72 of 92

Dorleus, Suzorah <Suzarah_Dorleus@comcast.com~ Mon, Oct 74,2019,1211PM yy &®
tome +

From: Reed, Jennifer <Jennifer Read @cable.comeast.com>
Sent: Monday, October 14, 2019 11:31AM

To: Derleus, Suzarah <Suzaroh_Dorleus@comeast com>
Subject: Sedgwick ADA information

Hi Suzarah — per our conversation today...

Here are a few links to help with your Sedgwick ADA request. When you haven an ADA day you minst still call the attendauce line and then email soar EOS sup directly after to tet us know of
the ADA day.

There ts a tink to see the Sedgwick website and their phone number fs listed as well }-855-473-7@I0. Option #4 and than Option #1
Sedgwick Fax: 1-858-464-2015 and 1-866-315-0607 Sedgwick's ernail for documents compastdocument@S8edgicksic. com
Here is the link to check your balances G peprfentcxoms cahte.comonst.ccmferdgwield it can be found under Comcast now/More/Sedgwick Vie One and add tt to your connections.

Please let me know if you have any additional questions.
Thanks,

Jen

Jennifer Reed
Employee Operations Supervisor
Ses Division Comcast Business
D: 303-643-2220
C: 303-$6$-6942

Re

Ate

CAO AST

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 73 of 92

EXHIBIT B
Case 1:21-cv-00192-GPG Document 1-1

Sedgwick Claims Management Services, Inc.
PO BOX 14566
Lexington, KY 40512-4566

December 12, 2019

Suzarah K. Dorleus
9888 E Vassar Dr Apt # H105
Denver, CO 80231

Filed 01/19/21 USDC Colorado Page 74 of 92

©

sedgwick.

Phone: (855) 473-7830
Fax: (855) 464-2015
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 75 of 92

Sedgwick Claims Management Services, Inc.
PO BOX 14566 @
Lexington, KY 40512-4566

sedgwick.

December 12, 2019
Phone: 855-473-7830
Fax: 855-464-2015

Suzarah K. Dorleus
9888 E Vassar Dr Apt # H105
Denver, CO 80231

Re: Comcast
ADA Accommodation Request Approved
Case Number: 30193750130-0001

Dear Ms. Dorleus:
Sedgwick assists Comcast with managing requests for reasonable accommodations.

Comcast is committed to providing reasonable accommodations to help qualified employees with a disability
perform their essential job functions. As such, Comcast has reviewed your request, your medical information
provided, as well as the information gathered during the interactive process.

Based on these reviews, Comcast has determined that your request for an accommodation is approved. The
following accommodation will be provided:

1. Occurrences on 11/06/2019 & 11/11/2019
2. Intermittent medical leave of absence of 4 occurrences per month with each occurrence lasting up to
1 day: 12/03/2019-05/31/2020

Please note that an individual occurrence includes arriving to work late, leaving work early, or an entire
day’s absence.

if applicable, any absence(s), due to your medical condition, which exceed your approved medical
accommodation noted above may be counted as an unexcused absence and thus may be subject to discipline
as set forth in the attendance policy, up to and including termination of employment. In addition, you are
required to follow customary call-out procedures unless the nature of the absence does not allow you to
comply. Finally, absences that are not applicable to this accommodation may be considered unexcused
absences and subject to the attendance policy and disciplinary action up to and including termination of
employment.

Please Be Advised:
Paid Time Off: If available, you will be required to use unused, accrued Paid Time Off (PTO) when you
miss time from work (unless prohibited by state/local law) in the following pre-determined order: ATTB
PTO, CA PTO Carryover, Flex, Floating Holiday, and Vacation. You are responsible for entering your PTO
for an intermittent leave accommodation into ESS.

Periodic Updates: While on leave you will be required to furnish periodic updates of your status and
intent to return to work upon request to Sedgwick.

MMC

* C

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 76 of 92

Return to Work Information for Continuous Leaves only : If and when you are released to return to
work, you are required to submit a return to work release note from your treating provider, listing any
restrictions/limitations and the anticipated duration of restrictions/limitations to Sedgwick, prior to

return to work. Please submit the return to work note to Sedgwick via fax at (855)464-2015 or email
to: ComcastDocuments@Sedgwicksir.com.

You may contact your local HR business partner to discuss next steps.

Please note, additional medical substantiation may be required if your accommodation is needed beyond
the time period specified above.

If you have any questions, require additional information, or experience a change in your circumstances
which necessitates different or additional accommodation(s); please contact Sedgwick at 855-473-7830
Monday through Friday 7:00 a.m. - 8:30 p.m. Central Time. You may also check the status of this request 24
hours a day, 7 days a week at: https://claimlookup.com/comcast.

Sincerely,

Kathleen Kerness Sloan
Job Accommodation Specialist

 

MOAR

* C
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 77 of 92

Employee Name: Suzarah K. Dorleus
Claim Number: 30193750130-0001

Return to Work Release Form

To Be Completed by Health Care Provider (Please Type or Print)
Sedgwick, P.O. Box 14566, Lexington, KY 40512-4566
Telephone: (855) 473-7830 Facsimile: (855) 464-2015

Email: ComcastDocuments@Sedgwicksir.com

Employee: Suzarah K. Dorleus

PERNR: 10373769

TO BE COMPLETED BY THE HEALTHCARE PROVIDER:
Employee may:
Return to work on (date) without restrictions

Return to work on (date) with restrictions as indicated below through (date)
If these restrictions cannot be accommodated, the employee is considered to be off work for the duration listed above.

Please list restrictions or limitations below:

 

 

 

Restrictions listed below are PERMANENT.

Permanent Restrictions/Comments:

 

 

 

 

 

 

Name of Health Care Provider: Health Care Provider Phone:
Health Care Provider Signature: Health Care Provider Fax:
Today's Date:

 

GINA Statement: The Genetic information Nondiscrimination Act (GINA) prohibits employers from requesting or requiring genetic information of
employees or their family members. In order to comply, we are asking that you not provide any genetic information when completing this request.
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 78 of 92

EXHIBIT C
Case 1:21-cv-00192-GPG Document 1-1

Sedgwick Claims Management Services, Inc.
PO BOX 14566
Lexington, KY 40512-4566

Filed 01/19/21 USDC Colorado Page 79 of 92

ed!

i sedgwick.

November 04, 2019
Phone: 855-473-7830

Fax: 855-464-2015

Suzarah K. Dorleus
9888 E-Vassar Dr Apt # H105
Denver, CO 80231

Re: Comcast
Request for Accommodation
Medical Information Needed
Case Number: 30193750130-0001

Dear Ms. Dorleus:

Sedgwick assists Comcast with managing requests for accommodations. The medical documentation to
support your accommodation request is due on or before 11/11/2019. As of the date of this letter, we have
not received your completed Medical Information Request Form for Accommodation.

What You Need To Do:

1. Request that your healthcare provider complete the Certification Request Form for
Accommodation. Sedgwick must receive this form by 11/11/2019. Email the form to

ComcastDocuments@SedgwickSIR.com or fax to 855-464-2015. Delay in submitting the form may
result in a delay or denial of your request for an accommodation, as your request cannot be

evaluated without this information. Failure to provide the requested medical information by the
Medical Due Date may also result in the closure of your case.

NOTE: Failure to submit a completed Certification in a timely manner will result in a denial of the request for
an accommodation. If you are currently out from work/on a leave of absence, your failure to submit this
form may also result in your period of absence being considered unexcused and will subject you to
termination of employment by Comcast.

If you have any questions or require additional information, please contact Sedgwick at 855-473-7830
Monday through Friday 7:00 a.m. - 8:30 p.m. Central Time. Information regarding your case status can be

obtained 24 hours a day, 7 days a week at https://claimlookup.com/comcast .

Sincerely,

Kathleen Kerness Sloan
Job Accommodation Specialist

ENC: Certification of Request for Reasonable Accommodation

UEC

 

 

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 80 of 92

Certification of Request for Reasonable Accommodation

Return this form by email to ComcastDocuments@SedewickSIR.com or by fax to 855-464-2015
Form is due by 11/11/2019

Employee Name: Suzarah K. Dorleus
Claim #: 30193750130-0001

 

1. Does the employee have a physical or mental impairment? Ol Yes ONo
If yes, please state the type of impairment:

2. Does the employee’s impairment substantially limit any of the following major life activities:

__ Working ___ Interacting with others __ Seeing ___ Thinking

__ Bending __ Learning __ Self-Care __ Walking

__ Breathing __ Lifting - __ Sitting

__ Cancentrating __ Performing manual tasks ___ Sleeping __ Other (describe)
__ Eating __ Reaching __ Speaking

__ Hearing ___ Reading __ Standing

if no activities are checked, does the impairment affect any major bodily functions? OYes OINo

3. For each major life activity that is substantially limited by the impairment, please describe how the employee is
restricted and describe the limitations (e.g. “Lifting - Cannot lift more than 10 Ibs.”):

4. Is the expected duration of the above limitations known? If yes, what is the expected duration of each limitation?

5. Please review the attached job description. Does the employee's impairment limit his/her ability to do any of the job
functions for the position and/or create a direct threat to the safety/health of the employee or others if he/she
performs such functions? O1 Yes C1 No

If yes, which job functions cannot be performed and/or create a direct threat?

CAN A

 

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 81 of 92

6. Are there any reasonable accommodations that would enable the employee to perform the job duties of his/her
position at this time without causing a direct threat? PaYes ONo

a. If yes, what accommodations (if any) are needed for the employee to perform his/her job duties at this time:
Z hyact aetiity as in item f 2
How tong will these accommodations need to remain in effect? {a de Fiu ife

If breaks or intermittent absences are requested, please indicate both the frequency (i.e., number per day,
week, month, etc.) and duration of the breaks or absences needed:

Frequency: CAM Month
Duration: Up fo $ Aoeys

 

b. If no, would the employee be able to work in another position at this time? D1 Yes [No

If yes, please describe what type of alternative position(s) the employee could perform:

SA

7. If the employee is currently unable to work, with or without accommodations, when is he/she expected to be able to

return to work?
N/ A

O Areturn to work date cannot be determined and/or is unknown at this time.

Or: Provide Return to Work Date (please do not provide the date of the employee’s next follow-up
appointment; please provide your estimate of when the employee will be able to return to work):

 

8. If an estimated return to work date is provided in question 7 above, will any additional accommodations be needed
for the employee to return to work on that date? If yes, please describe the nature and expected duration of the

accommodations needed. N VA ‘A

9. Has the employee been previously absent from work (e.g., before the date this form is completed) due to his/her
inability to work as a result of the condition? Please indicate the specific date(s) that the employee was absent and

unable to work. LA/ 2019:
CeropeR 21, 28/30 AND NoveupeR $56,117

Dates absent and unable to work:

 

  

FNP PAI17

Specialty Date

 

Signature

Printed Name: Faure ReEyNows
Phone: 303-337 -SS7e

Address: (366 _Pareac Sr Aupork C fee fz
ca

“4%

 

 

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 82 of 92

Federal Genetic Information Nondiscrimination Act of 2008 (GINA)

California Genetic Information Nondiscrimination Act of 2011 (CalGINA)

The Genetic Information Nondiscrimination Act of 2008 (GINA) and the California Genetic Information Nondiscrimination Act
of 2011 (CalGINA) prohibit employers and other covered entities from requesting or requiring genetic information of an
individual or family member of the individual, except as specifically allowed by applicable law. To comply with GINA and
CalGINA, please be advised that you SHOULD NOT provide any genetic information when responding to a request for medical
information, medical certification, medical release, medical opinion, etc.

“Genetic information,” as defined by GINA, includes an individual’s family medical history, the results of an individual’s or
family member’s genetic tests, the fact that an individual or an individual’s family member sought or received genetic services,
and genetic information of a fetus carried by an individual or an individual’s family member of an embryo lawfully held by an
individual or family member receiving assistive reproductive services. (75 Fed. Reg. 68934.)

“Genetic information,” as defined by CalGINA means, with respect to any individual, information about any of the following:
(i) The individual's genetic tests;

(ii) The genetic tests of family members of the individual;

(iii) The manifestation of a disease or disorder in family members of the individual; and

(iv) Any request for, or receipt of, genetic services, or participation in clinical research that includes genetic services, by an

individual or any family member of the individual.

“Genetic information” does not include information about the sex or age of any individual. (CA Govt. C. § 12926(g).)

TI

 

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 83 of 92

AUTHORIZATION FOR RELEASE OF MEDICAL INFORMATION
RE: REASONABLE ACCOMMODATION REQUEST

TO WHOM IT MAY CONCERN:
Please complete the highlighted sections below.

Pursuant to my request for reasonable accommodation under the Americans with.
Disabilities Act and/or related state or local laws, Comcast is conducting an inquiry to
determine: 1) my eligibility for a reasonable accommodation; 2) if 1 am eligible, what
reasonable accommodation, if any, would be appropriate; and 3) the feasibility of the
reasonable accommodation.

Pursuant to, and consistent with HIPAA, 45 C.F.R. 164.508, [and California’s Medical
Confidentiality Act, Civil Code section 56, et. seq.], | hereby authorize the release of
any and all relevant medical information and records which relate to the physical or
mental impairment that | am claiming substantially limits one or more major life
activities so that such information may be evaluated in connection with my request for
an accommodation.

 

(1) Name of specific health care provider(s) authorized to provide the information:

 

 

 

 

Provider Name Provider Address Provider Phone Provider Fax
Number Number
1.)
2.)
3.)

 

 

 

 

 

 

(2) Name of employer or plan administrator authorized to receive and use the
information in connection with the accommodation request:
Sedgwick on behalf of Comcast and Comcast Clinical Director

 

{1093221.D0C;} Employee’s Initials:

Page 6 of 9
MA

« ¢€ O38

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 84 of 92

AUTHORIZATION FOR RELEASE OF MEDICAL INFORMATION
RE: REASONABLE ACCOMMODATION REQUEST

(3) The information provided shall be used solely for the following purposes:
approval/denial of leave; assessment, clarification and/or approval/denial of
reasonable accommodations for employee’s claimed disability; assessments of
threats to the safety of employee or others; evaluation of employee’s ability to
perform essential functions of position with or without reasonable
accommodations ~ therefore, | authorize the release of sufficient information,
without disclosing my specific medical condition or diagnosis, to: (a) describe the
nature, severity, and duration of my impairment, the activity or activities that the
impairment limits, and the extent to which the impairment limits my ability to
perform certain activities and/or poses a threat to safety of myself or others; and
(b) substantiates why the requested reasonable accommodation is needed.

(4) The information provided shall be discussed and shared on only an as-needed basis
with appropriate personnel to consider my request for, and implementation of
any, reasonable accommodation or related to the purposes outlined in paragraph
(3) above;

(5) / hereby authorize Sedgwick or Comcast’s Clinical Director to seek clarification of
any information provided by my health care provider pursuant to this
authorization.

(6) Neither this form nor any document related to my request for a reasonable
accommodation shall be placed in my personnel file. All such documents shall be
kept in a separate and secure medical file.

(7) This authorization shall remain valid for as long as the need for an accommodation
remains necessary.

(8) Right to revoke: | understand that | have the right to revoke this authorization at
any time by notifying Sedgwick (on behalf of itself and Comcast) in writing at P.O.
Box 14566, Lexington, KY 40512-4566. | understand that the revocation is only
effective after it is received and logged by Sedgwick. | understand that any use or
disclosure made prior to the revocation under this authorization will not be
affected by a revocation.

(9) l understand that after this information is disclosed, certain federal and/or state
laws might not protect it.

{1093221.D0C;} mployee’s Initials:

Page 7 of 9
eI

* ¢ O 3

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 85 of 92

AUTHORIZATION FOR RELEASE OF MEDICAL INFORMATION |
RE: REASONABLE ACCOMMODATION REQUEST

(10) | understand that | am entitled to receive a copy of this authorization.

By signing below, ! hereby acknowledge and represent that | have read and
understand the contents of this Authorization.

Date:

 

 

Signature of Employee
(or Personal Representative)

Print Name:

 

Personal Representatives:

 

If a Personal Representative executes this form, that Representative warrants that
he/she has the legal authority to sign this form on the basis of:

 

Claim Number: 30193750130-0001

221.DOC; Page 8 of 9 Employee's Initials:

IM Wu

{1

 

 

 

093

 

 

 

 

 

OC}
3814747 .848-6172 %

 

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 86 of 92

,; AUTHORIZATION FOR RELEASE OF MEDICAL INFORMATION
RE: REASONABLE ACCOMMODATION REQUEST

Federal Genetic Information Nondiscrimination Act of 2008 (GINA)

California Genetic Information Nondiscrimination Act of 2011 (CalGINA)

 

   

The Genetic Information Nondiscrimination Act of 2008 (GINA) and the California
Genetic Information Nondiscrimination Act of 2011 (CalGINA) prohibit employers and
other covered entities from requesting or requiring genetic information of an
individual or family member of the individual, except as specifically allowed by
applicable law. To comply with GINA and CalGINA, please be advised that you
SHOULD NOT provide any genetic information when responding to a request for
medical information, medical certification, medical release, medical opinion, etc.

“Genetic information,” as defined by GINA, includes an individual’s family medical
history, the results of an individual’s or family member’s genetic tests, the fact that an
individual or an individual’s family member sought or received genetic services, and
genetic information of a fetus carried by an individual or an individual’s family member
of an embryo lawfully held by an individual or family member receiving assistive
reproductive services. (75 Fed. Reg. 68934.)

 

“Genetic information,” as defined by CalGINA means, with respect to any individual,
information about any of the following:

(i) The individual’s genetic tests;

(ii) The genetic tests of family members of the individual;

(iii) The manifestation of a disease or disorder in family members of the individual; and
(iv) Any request for, or receipt of, genetic services, or participation in clinical research
that includes genetic services, by an individual or any family member of the individual.

“Genetic information” does not include information about the sex or age of any
individual. (CA Govt. C. § 12926(g).)

{1093221.D0Cc;} Page 9 of 9 Employee's Initials:

Il iu un nO ti

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 87 of 92

EXHIBIT D
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 88 of 92

    

  
 

neaun. The Medical Center of Aurora
¢ Centennial Medical Plaza

RETURN TO WORK/SCHOOL INSTRUCTIONS

  
 

 
 
  
  

Wig
DORLEUS, SUZARAH KENISHAN
Sito lzeoney a oH
deniers 162 mer Mas aa ems 4
omu:nr7gi97 23g ‘ Sheer em 4
wd EOOIIATEN) FARMER Ge :
wee lene ‘

 

 

 

Employee / Student needs the followin , x
B Work / schooi | 4
. , imitatio .
ns: a
+} -

 

 

 

 

 

 

 

 

 

 

 

 

ies

 

 

 

 
Case 1:21-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 89 of 92

EXHIBIT E
Case 1:21-cv- -
1-cv-00192-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 90 of 92

te,

COMCAST

pecember 17, 2019

Suzarah Dorleus
ggss E Vassar Dr. #H-105
Denver, CO 80233

Oear Suzarah,
inform you that your employment with Comcast will tern
inate eff
be your fast day worked and we will pay you for vow
ber 23, 2019. This action is being taken based on your

This letter is to I
December 23, 2012. Today will

stheduted hours through Decem
violation of Comcast's National Attendance Policy.

Your regular pay for hours worked, including any unused and accrued vacation time, will
he paid out. if you are currently enrolled in Comcast's health Insurance benefits, ™
coverage will continue through December 31, 2019. Beyond that date, your rights ta
continue coverage under COBRA will be provided to you in the mail under separate

cover. {f you have any questions, please feel free to contact me at
meghan_williams@comcast.com or the Employee Service Center at 877-909-4748.

Sincerely,

file on

ta
Meghan Williams
HR Manager

| understand and acknowledge the above:

Sy zara Docks Potten

Printed Employee Name Employee Signature

 
“USDG Colorado Page-94-ef 92

dF EOLA S12.

Case 1:21-cv-00192-GPG~ Docume

wes

ot fe

5 xh
“SIN
~
2 ZINN
°o
3-1
= 1s
\ to
1 =z 9
BE
nv
«EBB
| 53IN
o
310
"lo
Qe
a2
ae
Sland
slo
Qo
2
mw
a
nn
2

     

Ey

 

paemuend | me oy Kennen sieg.suonerey 2 .

pote ce opera ee rae

c

 

 

 

 

 

omnes ¢ “oh

pos De api NS ‘9 hays me] Ay: faa 1 ra WION 335° i
rs . uo |
{eeenett ns" 6e oy 622 400°8T HSI : . soe |
Hic OV !
So pee | tote
| a Vlarsh | :
e * '
oN ay

. os aL, ence aL SONITUE

iil Si (iM

“8189 @920 £2 ve6; 2Xve Zl ONTHOVUL - |

__ AN sd

    

IS: H161 1@6
GOlv. SLs

: asnoHiunoo SALVLS GSLINA :OL.,
vs 771aN7109 d ae 6 Be “TW YW daas VV ‘Ad LHS |

seze- -seze8 09 “y3nN30

{+ 4 \ “6 wy ,

| . . (BAY Hie? 3 2Sé

‘ ood, waite . ee a 2 QE ALS
en dara 3Y01S Sd FHL) y

 

 

 

 

   

 

yoo
-~
- seer og
I
{
|
i
bs
. - i
“Ya ' -a- J
: '
eR]
: at
ft
* .
: : m
kb ™
* t :
\
ah . {
df sy \
I . '
. \
he h. |
Jie 1
| «4 }
{ Bi 4
wm ' ' 2
“ BR
1 1 pd
4
: t
4
+ % '
‘,
1
\
t
{
t
%
| ~
4
| .
4
| : !
Voy. o
1 as ve i.“ 2
: ‘ ay
ee wt Rr 4
i ns \
t ! :
tof fe % I
ef i sf
os A low ‘ +,
' t es 4 3
rae x
€ ”Q to we -
i 4 " .
a
~ ves] { oh {
re a i
a - ;
i
'
i 4
i
,3
4
8
x «
4
 

 

 

te ee

we
Te RI i

 

1/19/21 USBD€-€olorade. Page 92 of 92

=
Pe

?

t1-1 Filed 0

 

‘Oocumen

GD

    

5p

 

#

' \
io \ ; t :
Y: > .
go . '
pe ‘y I
io \ 1
\ 1
lee ‘
Oy fae * ‘ ‘
IO | \ .
ee oo s\ .
wee zi
- us sy ff
ry fon fe a
eae we wh
od i a :
os {a Pa

a

if, 60284 - 3589

a
HIP
ar

Case 1:21-cv-00192

: ay a? . wg * Be
tet! a . 4
tes ‘Ne : . co. no £ | . ¢
eo os : . 14 . t i “
| . ~NQen , 4, Me : ‘
I" epi 4
7 sen t
* on
| i?
~ cet ~L
ok EST et eT

o- eet

adroit

Bae

 
